Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 1 of 75

ATTACHMENT ONE

Page 14 of 20
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 2 of 75

rat eR
MILT OG at

ou
-inr
4

 

DISTRCT COURT, COUNTY OF DENVER +28

STATE OF COLORADO
Court Address:

1437 Bannock Street
Denver, CO 80202
(720) 865-8301

 

Plaintiff(s): LSF9 Master Participation Trust
Vv.

Defendant(s): James P. Tatten, and Any and
all other occupants claiming an interest under COURT USE ONLY

the Defendants. A

 

Party Without Attorney: Case Number: 2018CV000336
James P. Tatten
8681 East 29" Avenue Division: 209
Denver, Colorado 80238
Phone: (720) 256-3686 Courtroom:

E-mail: jimtatten@legislativebasecamp.com

 

 

SUPPLEMENT TO MOTION TO STOP PROCEEDINGS AND FOR ORDER TO
VACATE AND CORRECT ORDER

 

 

 

COMES NOW, pro se Defendant, James P. Tatten (‘Tatten”), and files Affidavit and
Testimony of Private Investigator William J. Paatalo. The attached Affidavit and Testimony
supplement Tatten’s Motion to Stop Proceedings and for Order to Vacate and Correct Order Re:
Motion for Summary Judgment.

Tatten filed his Motion to Stop Proceedings and for Order to Vacate and Correct Order

Re: Motion for Summary Judgment with this Court yesterday, June 17, 2019.

Page 1 of 3
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 3 of 75

Respectfully submitted this 18" day of June, 2019.

 

 

8681 East 29" Avenue
Denver, CO 80238
Phone: (720) 256-3686

Email: jimtatten@legislativebasecamp.com

Pro se Defendant

Page 2 of 3
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 4 of 75

CERTIFICATE OF SERVICE Susplement Te
A

I hereby certify that on 18" day of June, 2019, true and correct copies of the Motion to
Stop Proceedings and Order to Vacate and Correct Order Re: Motion for Summary Judgment and
Verified Statement were served, via electronic transmission, to Plaintiff LSF9 Master Participation

Trust at the following email addresses:

Albert Frazier afrasier(@McCarthyHolthus.com

e Evictions evictions@mccarthyholthus.com

Holly Shilliday hshilliday@mcecarthyholthus.com
® Unknown IDSMH@McCarthyHolthus.com

DATED: June 18, 2019.

 

   

$681 East 29" Avenue
Denver, CO 80238
Phone: (720) 256-3686

E-mail: jimtatten@legislativebasecamp.com

Pro se Defendant

Page 3 of 3
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 5 of 75

 

1 |i DISTRICT COURT, COUNTY OF DENVER

 

 

 

 

 

 

2 ||| STATE OF COLORADO
3 ||| 1437 Bannock Street A COURT USE ONLY A
Denver, Colorado 80202
4 ||] (720) 865-8301 Case No.: 2018CV000336
5 Division: 209
5 Plaintiff(s): LSF9 Master Participation Trust Courtroom:
v.
7
8
Defendant(s): James P. Tatten, and any and all
9 {| other occupants claiming an inferest under the
Defendants.
10
11
12
13
AFFIDVIT AND TESTIMONY OF
14 PRIVATE INVESTIGATOR WILLIAM J. PAATALO
15
16 BEFORE ME this day personally appeared William J. Paatalo, who, being
17 || first duly sworn and taking an oath, deposes and says as follows:
* 1. Tam an Oregon licensed private investigator under ORS 703.43 0, and
** Ihave met the necessary requirements under ORS 703.415. My Oregon PSID
20 number is 49411,
21
92 2. Tam over the age of eighteen years, am of sound mind, having never
33 been convicted of a felony or a crime or moral turpitude. I am competent in all
04 respects to make this Affidavit. I have personal knowledge of the matters declared
os herein, and if called to testify, I could and would competently testify thereto.
26

27 1. Affidavit of Private Investigator — William J. Paatalo

 

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 6 of 75

1 3. Ihave 17 years combined experience in law enforcement and private
2 || investigation with concentration on the mortgage lending industry and enforcement
3 |; actions seeking foreclosure of title or enforcement of possession. My Resume

4 ||(“CV”) is attached as “Exhibit 1.”

5 4. Thave worked exclusively over the last 8 — years and more than

6 || 15,000 hours conducting investigatory research and interviews related to mortgage
7 {/ Securitization and chain of title analyses. Typically my investigations are at the

8 |}request of a homeowners or their counsel with the objective of determining

9 || whether there are facts that corroborate both the actual assertions and implied

10 || Statements contained in various documents that purport to transfer, deliver or

11 {Otherwise imply possession or ownership of a debt, note or mortgage (deed of trust
12 |/in nonjudicial states),

13 5. I have performed such analyses for residential real estate located in
14 ||many states, including, but not limited to Washington, Oregon, California,

15 || Arizona, Nevada, F lorida, Ohio, Montana, New Jersey, Illinois, and numerous

16 ;| other states.

17 6. As of this date, I have conducted more than 1,200 investigations.

18 7. Because of my education and experience I am familiar with and have
19 || sufficient training and expertise to qualify as an expert, and I have testified as an
20 || expert in state and federal judicial proceedings in various jurisdictions throughout

21 ||the United States,
30 8. Most recently, I testified at trial as an expert witness on August 6,

33 2018 in Re: PennyMac Holdings, LLC v. Mario Carini, et. al, California Superior

24 || Gourt, County of San Diego, Case No. 37-2017-00039675-CL-UD-CTI,

25 9. My specific areas of expertise that have been deemed qualified by the

26 ||Courts are as follows:
27 2. Affidavit of Private Investigator ~ William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 7 of 75

e Knowledge of the “Pooling & Servicing Agreements” and various
Securities & Exchange Commission (SEC) filings associated with mortgage-
backed securitized trusts.

3 ° Specific language in the PSA’s and Prospectus / Prospectus

4 |{Supplements involving securitization participants, key dates, “Servicer Advances,”
sources of third-party payments, and transfer and conveyancing requirements to
name a few,

e Knowledge and use of ABSNet / MBSData and the interpretation of
7 |{its internal accounting data showing “advance payments” made to the certificate
g || holders / investors, as well as other information specific to accounting, chain of
title, and other aspects of securitization.

° Chain of Title analyses based upon publicly recorded documents,

10 || documents produced in discovery, and documents attached as exhibits to

11 || foreclosure complaints. Documents typically included mortgages, deeds of trust,
assignment, notes, and allonges; in addition to documents filed under penalty of
perjury with the SEC.

12

13

14 10. I was retained by Defendant to review the chain of title to the Deed of

*? lt Trust and Note which is the subject of the foreclosure, and to render any opinions

16 regarding defects, deficiencies, or fraud should they exist.

“il 11. The following documents were inspected and marked as exhibits:
18
Exhibit 2 — Plaintiffs Motion for Summary Judgment

*9 Exhibit 3 — Deed of Trust (DOT)

20 Exhibit 4 ~ Assignments of DOT

21 Exhibit 5— IL Consent Decree

99 Exhibit 6 — “Notice of Trust Instruction Petition and Court Hearing Date”

Exhibit 7 — LSF9 Trust Agreement - Schaeffer
23 Exhibit 8 — Securitization Servicing Agreement — LSF9 Master Participation
Trust - Geronimos

Exhibit 9 - Securitization Servicing Agreement — LSF9 Master Participation
25 {/ Trust —- Murphy-Pearson
Exhibit 10 - Limited Power of Attomey — USBank Trust & Caliber

24

26
27 3. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 8 of 75

1 Exhibit 11 — Trial Transcript — Bank of America v. Asset Acquisitions &
Holdings Trust

2 Exhibit 12 —- SEC- ABS15-G Filing — LSF9 Mortgage Holdings, LLC -
2017

° Exhibit 13 - U.S. Bank Corporate Flier

4 Exhibit 14 — Articles of Association — U.S. Bank Trust, N.A. - Schaeffer

Exhibit 15 — Certificate of Trust - Schaeffer

Exhibit 16 — Florida Complaint w/ Affidavit & Note — Crenshaw
6 Exhibit 17 - Schaeffer Assignments

Exhibit 18 — Money Laundering Assessment — 2005

Exhibit 19 - U.S. Bank Trust, N.A. vy Carpentier

8 Exhibit 20 — Order — U.S, Bank Trust, N.A. v. Murphy

9 Exhibit 21 — Corporate Web Address — U.S. Bank
Exhibit 22 — U.S. Bank, N.A. Letter
10 Exhibit 23 — Federal Reserve — U.S. Bank Trust, N.A. Ceased 2007

Exhibit 24 -MLPSA

Exhibit 25 — FL Banker’s Assoc. Comment Letter

12 Exhibit 26 — Motion for Lift of Stay — Lifschultz

13 Exhibit 27 -LPOA - Lifscultz

Exhibit 28 - NY Appellate — U.S. Bank Trust, N.A. v. Moomey-Stevens

li

14
15 12. Having reviewed the documents, it is my professional opinion that the
16 |/named Plaintiff (“LSF9 MASTER PARTICIPATION TRUST”) is not only a

17 || misrepresentation and a “sham” entity, it fails to identify any trustee acting on its
18 |( behalf. In cases I have investigated throughout the U.S., the Trustee for this entity
19 |/named in judicial actions, and in assignments of the mortgages and deeds of trust,
20 }\is “U.S. Bank Trust, N.A.” However, by its own admission, the actual Trustee for
21 ||the LSF9 Master Participation Trust is “U.S. Bank, N.A.” and NOT “U.S. Bank

22 || Trust, N.A.” Evidence produced by “U.S. Bank, N.A.,” a different entity than

23 ||“U.S. Bank Trust, N.A.,” shows “U.S. Bank, N.A.” is the Indenture Trustee for

24 || loans held by various undisclosed series trusts to which the LSF9 Master

25 || Participation Trust is simply a self-proclaimed agent, and not an entity that holds

26 || any assets such as the Tatten DOT and Note. The multitude of securitization
27 4. Affidavit of Private Investigator — William J. Paatalo

 

 

 
f 75
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 90

“series” transactions to which “U.S. Bank, N.A.” is the Indenture Trustee, as we]]
as the authoritative document(s) for all parties associated with these transactions
have been universally inconsistent and intentionally concealed from alleged
debtors and the courts,

EVIDENCE IN SUPPORT OF OPINIONS

I, No Trustee has been identified, and as such, it is unclear what party
Verified the filing of the complaint.

13. The Plaintiff has identified itself as “LSF9 Master Participation Trust”

without identifying its Trustee. | believe this was done intentionally and for
10

purposes of aligning with the assignments.
11

(A)The Assignments are indicia of fraud.
12

14. Two assignments of the DOT have been recorded in the public land records
13

per my research and are attached as Exhibit 4. The sequential order of these filings
14

are as follows:
15

Assignment #1
*© |! Execution Date: May 18, 2011

17 || Recording Date: May 23, 2011
Assignor: Mortgage Electronic Registration Systems, Inc.

18 Assignee: BAC Home Loans Servicing, LP FKA Countrywide Home Loans
19 |} Servicing, LP

Assignment #2

21 {| Execution Date: March 24, 2016

Recording Date: April 8, 2016

Assignor: Bank of America, N.A. S/B/M BAC Home Loans Servicing, LP
23 || FKA Countrywide Home Loans Servicing, LP, by Caliber Home Loans, Inc.,
its attorney in fact,

Assignee: LSF9 Master Participation Trust, 13801 Wireless Way, Oklahoma
25 || City, OK 73134-000

26
27 5. Affidavit of Private Investigator — William J. Paatalo

20

22

24

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 10 of 75

15. MERS executes Assignment #1 in its individual capacity and purports to
assign and transfer the DOT and Note “For Value Received.” This is deceptive,
and is the likely scienter as to why MERS fails to name its principal in the
assignment.

16. Itis a well-established legal fact that MERS is only a database and does
not handle or transfer notes / debt instruments, nor does it ever possess these
documents as a custodian. Many state’s atiomey generals have issued consent
judgments forbidding title document firms and servicers from executing
g || @ssignments in and out of MERS claiming to transfer and assign the notes, As an

example, I’ve attached as Exhibit 5 a Final Consent Decree between the Illinois

10
11 || Attorney General against Nationwide Title Clearing on 10/15/2013 which states
12 || this fact on P.4,9f,

13

14 J: Assignments into and out of Mortgage Electronic Registration Systems,

is ||inc. (‘MERS’) shall not claim that both the mortgage and the note have been
16 || 48signed when, in fact, only the mortgage has been transferred by the assignment.”
17
18 17. From experience investigating MERS and its business model, MERS itself
19 || has taken the position in jurisdictions throughout the United States that it does not
20 || handle promissory notes, does not act as a custodian for promissory notes, and

21 || does not get involved in the negotiation or transfer of promissory notes. This is

22 || evidenced in the case captioned Montgomery County, PA v. Merscorp, Inc., and

23 || Mortgage Electronic Registration Systems, Inc. U.S. District Court, Eastern
24 || District of Pennsylvania, Case No. 11-CV-6968:

25
26 “E. MERS as “Nominee”

27 6. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 11 of 75

The MERS Defendants have repeatedly taken the position that, in
commencing the instant action, Plaintiffs sued the wrong parties because “MERS
has not and does not negotiate or transfer promissory notes secured by mortgages
4 ||"ecorded in Montgomery County, Pennsylvania.” (MERS’ Memorandum of Law in
Support of Their Motion Jor Summary Judgment, at p. 44).”

é 18. More importantly, Assignment #2 to the Plaintiff not only fails to name

; || the Trustee for the assignee Trust, it also failed to assign and transfer the Note.

g {|/ am not an expert in the law. However, I am informed by various counsel in

g |} Similar foreclosure cases that the original note must be present or re-established for
10 || €nforcement to occur and that I should presume that the language of the Uniform

11 {|Commercial Code applies in all states when enforcing a mortgage or deed of trust,

12 to wit:

13
14 || "9-203 - Attachment and enforceability of security interest; proceeds; supporting
obligations; formal requisites. (a) A security interest attaches to collateral when it
becomes enforceable against the debtor with respect to the collateral, unless an

16 || agreement expressly postpones the time of attachment.

15

17 (b) Except as otherwise provided in subsections (c) through (i), a security

1 interest is enforceable against the debtor and third parties with respect to the
collateral only if:

19

(1) Value has been given;”
20
2 19. Given the likelihood of destruction of the original Note as outlined

32 || below, and the absence of corroboration of the implied assertion of a transaction in
23 || which the debt was purchased for value, it appears that these preconditions are not
24 || Satisfied in this case. As an investigator I take the absence of any attempt to re-

25 ||¢Stablish the note to mean that the current parties do not have any evidence of

26
27 7. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 12 of 75

having purchased the debt for value, to which my investigation has found no such

evidence.

3 (B)_No “Creditor” / Claimant with rights to foreclose the subject
DOT can be identified.

20. The Certificate of Trust for “LSF9 Master Participation Trust” (Exhibit 15)
¢ || identifies this entity as a Delaware Statutory Trust under 12 Del. C. §3801 et seq.)

 

; {Jand is executed by “U.S. Bank Trust National Association, not in its individual

a || capacity but solely as Owner Trustee of the Trust.”

9 21. The Plaintiff fails to identify what type of trust it is, as there are many

19 ||forms of trusts. I believe this is intentionally deceptive,

11 22. The Delaware Statutory Trust Act (DSTA) states that the trusts are

12 || Separate legal entities, and no creditor of a beneficial owner has any right to obtain
13 || Possession of property belonging to the trusts (See: §3805(b)). Furthermore, the

14 {] DSTA states that a beneficial owner has no specific interest in the property of the
15 || trusts (See: §3805(c)).

16 23. Hence, I cannot identify any claimant in this Matter, nor is there any

17 || evidence of a trustee acting on Plaintiff's behalf.

18 24. This appears to contravene the DSTA, as the “Creditor” and the

19 || Beneficial Owner” are different entities, both of whom appear to have no rights or|
20 |] interests in the property of the trust. I need all trust documents and ancillary

21 || agreements, including the mortgage loan schedule identifying the subject Joan, to

22 ||Complete my investigation.

 

23
Ii, U.S. Bank, N.A.,” not “U.S. Bank Trust, N.A.,” is the self-proclaimed
24 || Trustee of the “LSF9 Master Participation Trust.”

25

26 25. Though no Trustee has been identified by Plaintiff, the following evidence
27 8. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 13 of 75

1 || reveal inconsistencies that are indicia of fraud, or at the very least,

2 ||misrepresentations. Attached hereto as Exhibit 6 is a true and correct copy of the

3 || “Notice of Trust Instruction Petition and Court Hearing Date” (except for Exhibit
4 |/A therein which list numerous transactions and CUSIP numbers that have been

5 |}removed for the sake of brevity). I obtained this document upon conducting a

6 |j “Google Search” from U.S. Bank’s corporate website at the web address shown on
7 || Exhibit 21. I do not know how long U.S. Bank has made this document available
8 |Online, but it was not easily found.

9 26. This document reveals the following:

10

a. U.S. Bank, N.A. Petition, Ex. 1, Bates Stamp 132 (entry number 2434 shows
U.S. Bank, N.A. is the Trustee of LSF9 Master Participation Trust),

“* 1] b. U.S. Bank, N.A. Petition, Ex. 2, Bates Stamp 634 (“Trustee Defendants”

13 means U.S. Bank, N.A. as Trustee for various trusts identified in the

14 Petition, including LSF9 Master Participation Trust),

c. U.S. Bank, N.A. Petition, Ex. 3, Bates Stamp 632 & 759 (shows U.S. Bank,
N.A. is Trustee of LSF9 Master Participation Trust),

16 d. U.S. Bank, N.A. Petition, Ex. 4, Bates Stamp 863 (shows list of servicers,

ii

15

17 including Caliber Home Loans Inc., Ocwen Loan Servicing LLC, and Bank
18 of America, N.A.).
19

27. This information is consistent with my opinion that “U.S. Bank

°° ll Trust, N.A.” is NOT the Trustee for the “LSF9 Master Participation Trust.”
21 HIn addition, as will be explained below, both “U.S. Bank, N.A.” and “LSF9
22 |i Mortgage Holdings, LLC” are absent in the chain of title (COT) to the Tatten
23 DOT.

24 28. The agreement, signed and acknowledged by “U.S. Bank, National
25 |! Association” as the Trustee for the LSF9 Master Participation Trust, names the
26

governing instrument for the LSF9 Master Participation Trust as the “Trust
27 9. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 14 of 75

Agreement dated as of July 10, 2014 among LSF9 Mortgage Holdings, LLC
(Depositor) and Wells Fargo Bank, N.A. (Other Party) relating to the LSF9 Master|
Participation Trust.” As explained more in-depth below, I believe this references
the same “Trust Agreement” (TA) produced in the Schaeffer case in Texas
(Exhibit 7) and is inconsistent with the Plaintiff's position in other cases.

6 29. To further demonstrate that “U.S. Bank Trust, N.A.” is not the

Trustee of the LSF9 Master Participation Tnust, attached as Exhibit 29 is a letter

g {| Provided to a client of mine in a New Hampshire case after the same Plaintiff

g || Obtained a court judgment declaring this entity the owner of the subject loan. In

19 || this letter, “U.S. Bank, N.A.” admits that it, not “U.S. Bank Trust, N.A.,” is the

11 || tustee for the trust that owned the loan._A similar letter was also provided in

12 || Schaeffer and I’ve attached as Exhibit 22.

13 30. For additional reasons set forth in this Affidavit, it is my professional

i¢ | Opinion that Caliber Home Loans, as the alleged servicer, has no affiliation “in any
15 || Way” with the actual trustee (“U.S. Bank, N.A.”) who is acting as Indenture

16 || 1rustee for hidden investors for a multitude of undisclosed series trusts, nor is

17 || Caliber a servicer for the entity named “LSF9 Master Participation Trust.” No

1g || document has been produced thus far in any case I am aware showing Caliber’s

19 || authority to act asa servicing agent for “U.S. Bank, N.A.” or any of the various

20 || Series trusts, nor has any “Trust Agreement” or “Pooling & Servicing Agreement”
21 |{ (PSA) ever been produced for any of these series trusts.

22 31. U.S. Bank, N.A. who proclaims to be the Trustee for the same Plaintiff

23 || Trust that owned the New Hampshire loan, and logically all others including the

24 ||Subject DOT in this case, is nowhere to be found in the chain of title, nor is it ever
25 ||Named as an interested party in foreclosure proceedings, the creditor in bankruptcy
26 || filings, or the beneficiary / mortgagee in public land records. The reason for this

27 10. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 15 of 75

might be simple. Attached as Exhibit 23 is a screenshot from the Federal Reserve
showing the institution “U.S. Bank Trust, N.A.” was “Closed — 06/30/2007.”

If. Missing parties in the chain of title.

32. From experience investigating “U.S. Bank Trust, N.A,, as
Trustee for LSF9 Master Participation Trust,” it is a common occurrence for
servicers to “switch hats” in the advanced stages of judicial proceedings by
substituting this named Plaintiff or executing assignments to the Plaintiff for
purposes of obtaining foreclosure judgments or carrying out non-judicial
. foreclosure sales. These tactics typically “hamstring” homeowners by obfuscating
. the identities of the parties and increasing the time and expense to prosecute and/or
“ defend in litigation.

33. For example, a Plaintiff substitution to “U.S. Bank Trust, N.A.,

As Trustee for LSF9 Master Participation Trust” occurred in the following case

33
14

15
which I was retained to investigate JPMorgan Chase Bank. NA. v, Emmanuel

Geronimos, et al, SC_ J.D. of Stamford/Norwalk, Case No. FST-CV] 3-6017139-S
34. In Geronimos, counsel for Plaintiff produced a partial and heavily

16
17

18

redacted “Securitization Servicing Agreement” (SSA) in discovery and claimed
19

that this document was the trust’s “governing instrument.” However, this SSA
20

document contradicts the referenced “Trust Agreement” in the settlement with the
* City of Los Angeles, as well as the heavily redacted “Trust Agreement” (TA)
produced by this same entity in another case I was retained (Schaeffer y. LSF9
Master Participation Trust, USDC, WD TX Case No. 1:1 7-cv-297) (Exhibit 7). It
is important to point out that no “Trust Agreement” has been produced in this

matter. “U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust”

22
23
24
25

26
27 11. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 16 of 75

,_ || took the position that this specific SSA was the “governing instrument” for the

trust. The TA produced in Schaeffer was never disclosed for my review in
Geronimos. And like the SSA document, it too is heavily redacted. Plaintiff's
position in Geronimos is clearly inapposite and false.

31. Ihave reviewed the heavily redacted SSA produced in Geronimos
which I have attached as Exhibit 8. The first page of the document names the
parties to the transaction which includes “Caliber Home Loans, Inc.” as “Servicer”
and identifies “LSF9 Master Participation Trust” “as Participation Agent.” The
9 || language identifies the LSF9 Master Participation Trust as an agent, to which its
10 |{Principal is unclear.

i 32. “U.S. Bank Trust, N.A.” is absent in this falsely proclaimed “governing

12 || imstrument” which shows the following on P.2:

13 SECURITIZATION SERVICING AGREEMENT

14 This is a SECURITIZATION SERVICING AGREEMENT (the “Agreement”,
15 |} dated October 28, 2014, by and among VOLT XXVII, LLC, as issuer (the “Isguer”), WELLS
FARGO BANK, N.A., as paying agent (the “Paying Agent”), U.S. BANK NATIONAL
16 || ASSOCIATION, as indenture trustee (the “Indenture Trustee”), LSF9 MASTER

PARTICIPATION TRUST, as participation agent (the “Participation Agent”), and CALIBER
17 || HOME LOANS, INC,, as servicer (the “Servicer”). |

18
33. The actual Indenture Trustee is identified as “U.S. Bank National

Association,” which is named as the Trustee on behalf of “VOLT XXVII Asset-
Backed Notes, Series 2014-NPL7.” In turn, Caliber Home Loans, Inc. is identified
as the servicer for the “VOLT XXVIII Asset-Backed Notes, Series 2014-NPL7” to
which the “Issuer” for this securitization transaction was “VOLT XXVIL, LLC.”

19
20
21
22

23
34. Not only is the “Issuer” missing in the Geronimos chain of title, but
24
U.S. Bank Trust’s submission of this highly redacted document in Geronimos
25

clearly shows at the bottom of each signatory page that the agreement pertained to
26

27 12. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 17 of 75

the “VOLT 2014-NPL7,” and this securitization transaction to which “U.S. Bank,
N.A. as Indenture Trustee” was never disclosed. I believe the same holds true in
this matter.

35. Attached as Exhibit 26 is a Motion for Stay in the Lifschultz case to
which I have also been retained. The motion includes a Securitization & Servicing
g || Agreement (Exhibit C) that is different from all the others referenced in this
Affidavit and will be referred to as “SSA-4,” Like the SSA in Geronimos, this
document is also heavily redacted, but names the series trust as “VOLT XXXVI
g || Asset-Backed Notes, Series 201 5-NPL10” with the Indenture Trustee being “U.S.
io |j Bank, N.A.”

ll 36. I located an “ABS-15G” filing from February 13, 2017 with the

12 || Securities & Exchange Commission” (SEC) for the entity named “LSF9 Mortgage
13 ||Holdings, LLC” (Exhibit 12). The “ABS-15G” states that “LSF9 Mortgage

14 || Holdings, LLC” was the “Securitizer” for numerous transactions including “VOLT
15 || 2014-NPL7;” the likely investor in the Geronimos loan for which U.S. Bank, N.A.
1g |{i8 named as the Indenture Trustee for the investors in “VOLT 2014-NPL7,” not

17 || “U.S. Bank Trust, N.A.”

18 37, “LSF9 Mortgage Holdings, LLC” as “securitizer” is missing in the

ig || Chain of title to the Lifschultz Mortgage as well as the Tatten DOT. This entity is

zo {/also missing in the chain of title in the Geronimos case as well as the Crenshaw

21 |/and Murphy cases I will reference below. To note yet another inconsistency,

22 || assignments were produced in the Schaeffer case (Exhibit 17) transferring the deed
23 ||to and from “LSF9 Mortgage Holdings, Inc.,” the entity named as “Depositor” in
24 ||the “Trust Agreement” disclosed in the L.A. Settlement. No such assignments

25 {/€xist in this matter, or any other case referenced in this Affidavit. The L.A.

26 || Settlement Agreement clearly shows “U.S. Bank, N.A.” as the Trustee for the
27 13, Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 18 of 75

LSF9 Master Participation Trust, and the Trust's governing instrument referenced
in the agreement names “LSF9 Mortgage Holdings, Inc.” as the Depositor. These
entities are nowhere to be found in the chain of title to the Tatten DOT.

38. Attached as Exhibit 16 is a verified complaint filed in Florida
s || Whereby yet another version of a “Securitization Servicing Agreement” (SSA-2)
g {| Was submitted by the Plaintiff in US. Bank Trust, N.A., as Trustee for LSF9
1 || Master Participation Trust” y. Crenshaw, F ifteenth Judicial Circuit for Palm
a |} Beach County, Florida. SSA-2 names the issuing entity trust as being “VOLT
9 || “XXIII Asset-Backed Notes, Series 2015-NPL5.”
10 39. Also attached to the verified Crenshaw complaint is an “Affidavit of
11 || Ownership” executed by “Jennifer Scott” on behalf of Caliber Home Loans, Inc.
12 || Scott’s Affidavit in 410 states,

13
“According to Caliber’s business records, on or about December 11, 2014, the

Loan was sold to the LSF9 Master Partici ation Trust under the terms of a Poolin
15 |!and Servicing Agreement. Under the Pooling and Servicing Agreement, VOLT
16 || XXXII, LLC, is the issuer (the ‘Issuer’), Wells Fargo Bank, N.A., as paying agent
(the ‘Paying Agent’), U.S. Bank National Association, as indenture trustee (the
‘Indenture Trustee’), LSF9 Master Participation Trust, as participation agent (the
‘Participation Agent’), and Caliber Home Loans, Inc., as servicer (the ‘servicer’).
19 || Defendant’s loan was included in the pool of loans represented by this Pooling and

oo || Servicing Agreement and the Mortgage Loan Schedule thereto is attached hereto as
Composite Exhibit B.”

i4

17

18

21
22 40. The “Pooling and Servicing Agreement” provided in the Scott

23 || Affidavit is not a “Pooling and Servicing Agreement,” commonly referred to as a
24 ||“PSA,” nor is it the governing instrument referenced in the settlement agreement.
25 || It is what it states, a “Securitization Servicing Agreement,” which again, is

26 || different than SSA-1 produced in Geronimos, SSA-3 produced in Murphy (below),
27 14, Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 19 of 75

and SSA-4 produced in Lifschultz. I know this from years of experience reviewing
thousands of securitization trust documents. Not only was the “Mortgage Loan
Schedule” not included as stated in the Scott Affidavit, the actual PSA was missing|
and so was the series trust for which U.S. Bank, N.A. was acting as Indenture
Trustee. This is deceptive, and a clear misrepresentation. Of note, the assignment
of mortgage in Crenshaw (Exhibit 16) gives an entirely different address for the

, ||LSF9 Master Participation Trust than the Assignment #2 in this matter —“271] N.
Haskell Ave, Suite 1700, Dallas, TX 75204.”

9 41. Furthermore, the note attached to the Scott Affidavit contains one

10 |j Single direct endorsement from “Great Western Savings” to the “Federal Home

1; || Loan Bank of San Francisco.” Neither of these entities are named in the complaint.
12 || Caliber provided a note directly endorsed to “Federal Home Loan Bank of San

13 || Francisco” and then certified it was the “holder” of the note entitled to enforce on
14 || behalf of U.S. Bank Trust, N.A. for the LSF9 Master Participation Trust.” This

15 |)makes no sense and is indicia of fraud.

16 42. In yet another Florida case I’ve been retained (U.S, Bank Trust, N.A. as

17 || Lrustee for the LSF9 Master Participation Trust v. Murphy, Fifteenth Judicial
ig || Circuit, Palm Beach County, FL Case No.: 50-2017-CA-012236) another version

19 || Of the so-called trust’s governing instrument was recently produced that is different

 

20 || from all the rest. It too is called a “Securitization and Servicing Agreement” which
21 ||I’ve attached as Exhibit 9 which I refer to as “SSA-3.” This document names U.S.
22 || Bank, N.A. as the Indenture Trustee on behalf of the Issuing Entity - VOLT LX

23 || Asset-Backed Notes, Series 2017-NPL7. These entities are not only missing in the
24 || Murphy chain of title, none are the named Plaintiff.

25 43. In Murphy, a recent hearing was held on a motion to compel the

26 || complete unredacted version of the “Trust Agreement.” Per the Order attached as

27 15. Affidavit of Private Investigator ~ William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 20 of 75

Exhibit 20, Plaintiff was given a 10-day deferral to produce the document either
under a confidentiality agreement or for in-camera review with a due date of
February 10, 2019. Pursuant to my client, no document has been produced as of the
date of this Affidavit. It is abundantly clear that “U.S. Bank Trust, N.A.” is
stonewalling the production of the document and all efforts to bring this document
g {| to light.

44, Thus far in the Geronimos, Crenshaw, Murphy, Lifschultz and

g || Schaeffer cases, “U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation
g {j Trust,” through its alleged agent Caliber Home Loans has provided inconsistent

10 || ust documents claiming each to be the governing instrument for a named trust

11 || that is not an actual trust holding any assets as the evidence suggests.

12 45. As shown, these inconsistent documents are all heavily redacted, and
13 || am unaware of the reasons or purposes for these redactions. What can be gleaned
14 {| from the limited amount of information disclosed in the unredacted portions of

15 ||these documents are (1) they do not align, (2) multiple series of trusts are involved,
ig {{to which U.S. Bank, N.A., not U.S. Bank Trust, N.A., is the Indenture Trustee, (3)
17 || these series trusts are being concealed, (4) there are no schedules identifying any
18 {| Specific loans held as assets for any of these series trusts or the “LSF9 Master

19 || Participation Trust,” and (5), none of the alleged documents are certified or

20 || executed with notarizations. Furthermore, the TA provided in Schaeffer references
21 || Zransfer Agreements,” a “Participation Agreement,” “Mortgage Asset Sale

22 || Agreement or Ancillary Agreement relating to sale of mortgage loans,” and a

23 ||“Custodial Agreement.” These documents are being withheld in all cases. If the

24 || governing instrument for the LSF9 Master Participation Trust is in fact the TA

25 ||proffered in Schaeffer and referenced in the L.A. Settlement, then it is essential

26 |jthat I review the entire unredacted document, and all ancillary documents, to

27 16, Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 21 of 75

complete my investigation. Without access to this information, it is impossible to
know the identities of those involved, their authorities provided or derived in any
of the alleged transactions, whether the trust(s) are legitimate and hold any assets,
and whether any of the parties have any contractual privity to the homeowners in
foreclosure actions or any recourse against borrowers to enforce the debt or the
security instruments. More importantly, it is impossible to determine if these
entities are even real, and not just shell entities designed to hide and conceal the

g || identities of those who may, or may not, have any rights to the Tatten DOT.

46. The inconsistencies and Jack of transparency by the Plaintiff, as well as
19 ||the concealment of any Trustee or party acting on its behalf in this matter, along
ii || With U.S. Bank Trust, N.A.’s total lack of knowledge regarding the identities of
12 || any investors as further explained below, suggests there is a possibility of a money
13 || laundering. Attached as Exhibit 18 is a 2005 “Money Laundering Threat

14 ||4ssessment” written jointly by the U.S. Treasury, IRS, Office of Terrorist

is ||Financing & Financial Crime (TFFC), Financial Crimes Enforcement Network

1¢ || (FinCEN), and other agencies that discusses “Shell Companies & Trusts” in

17 ||Chapter 8. The following excerpts are taken from this chapter:

18

19 || "Although trusts have many legitimate applications, they can also be misused for

illicit purposes. Trusts enjoy a greater degree of privacy and autonomy than other

corporate vehicles, as virtually all jurisdictions recognizing trusts do not require

> ||Tegistration or central registries and there are few authorities charged with

overseeing trusts. In most jurisdictions, no disclosure of the identity of the

beneficiary or the settlor is made to authorities. Accordingly, trusts can conceal the

93 || identity of the beneficial owner of assets and, as will be discussed below, can be

7 abused for money laundering purposes, particularly in the layering and integration
stages.

25

20

22

Vulnerabilities
26

27 17. Affidavit of Private Investigator —- William J. Paatalo

 

 

 
2 of 75
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 2

Legal entities such as shel] companies and trusts are used globally for legitimate
business purposes, but because of their ability to hide ownership and mask
2 |, financial details they have become popular tools for money launderers."

"Several mechanisms operate to provide corporate entities with additional

4 |!anonymity. Bearer shares are negotiable instruments that accord ownership of a
company to the person who possesses the share certificate. Such share certificates
do not contain the name of the shareholder and are not registered, with the possible
6 || exception of their serial numbers. Accordingly, these shares provide for a high

; {[level of anonymity and are easily negotiable,"

8 IV. Most “original” mortgage promissory notes created and Securitized
9 ||in the run-up to the financial collapse in 2008, and likely the Tatten Note,
were eliminated in lieu of electronic images, and this was “standard in the

*O |! industry.”

 

" 47, The whereabouts of the “original” Tatten Note is unknown, as MERS

~ could not / did not transfer the Note in Assignment #1. And, Assignment #2 to

“ Plaintiff failed to transfer the Note.

: 48. Attached as Exhibit 33 is a comment letter written on behalf of the

1 Florida Banker’s Association to the Florida Supreme Court in 2009 where it was

0 posited that original mortgage notes were deliberately eliminated and replaced with
te electronic files, and that this was “standard in the industry,”

19 The reason “many firms file lost note counts as a standard alternative

29 ||Pleading in the complaint" is because the physical document was deliberately

 

21 |! electronic Jile. See State Street Bank and Trust Company v. Lord, 851 So. 2d 790
22 || (Fla. 4th DCA 2003). Electronic Storage is almost universally acknowledged as
safer, more efficient and less expensive than maintaining the originals in hard

23 || copy, which bears the concomitant costs of physical indexing, archiving and

24 || "aintaining security, It is a Standard in the indust, (e.s.) and becoming the
benchmark of modern efficiency across the spectrum of commerce—including the
25 |! court system.

26

27 18. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 23 of 75

49. This language is used routinely in the buying and selling of securitized
mortgage loans and non-performing loans in the secondary markets and to debt
buyers.

50. Adding more convolution to the mix, attached to Exhibit 24 as Exhibit D
5 {18 @ Mortgage Loan Purchase & Sale Agreement (MLPSA) produced in Lifschultz
¢ || that involves LSF9 Mortgage Holdings, Bank of America, and Countrywide Home
, || Loans, and involves the purchase of collateral files earmarked for the LSF9 Master
g || Participation Trust. I will address the MLPSA further below.

9 51. The MLPSA names the following parties in the purchase agreement:
10
Is OAN PURO ND SA
11

This Mortgage Loan Purchase and Sale Agreement Is made and entered Into as of March 27,

12 |} 2015 (the “Agreement’), by and among LSF9 Mortgage Holdings, LLC {the “Purchaser’), and Bank of
America, National Association (BANA"), Bank of America California, National Association, BofA Merril

13 || Lynch Asset Holdings, Inc. and Countrywide Home Loans, Inc., together with their respective successors
and assigns (each, a “Seller,” and collectively, the “Sellara’).

14
15
52. The following snippets were taken from the MLPSA regarding the
16
collateral files and the endorsements of notes by the “Purchaser.”
17

18 _ Section 2.03 Delivery of Coltateral Documents. Each Seller shall have delivered to the
Custodian, 23 Soon as practicable but in any event prior to the Closing Date, the Collateral File or an
19 attomey bailse letter (certifying that certain Collateral Documents are in the possession of the attorney as
ballee) for each Mortgage Loan being sok by it hereunder for inspection pursuant to the Ballee Letter, All
20 fees and expenses of the Custodian for such inspection shalt be paid by the Purchaser. Upon payment of

21 letter. Purchaser shall be Solely responsible for arranging for the retention of the Collateral Files relating

22

The Purchaser acknowledges that the Sellers may deliver (i) a Mortgage Note for which the chain

23 of endorsemenis is not identical to thal of the intervening assignments of Mortgage with respect to such
Mortgage Note, which shall not affect the enforceability of such Mortgage Note, and/or (i) intervening

24 assignments of Mortgage which are not identical to the chain of endorsements With fespact to such
Mortgage Note, which shal hot affect the validity of such intervening assignments of Mortgage.

25 Furthermore, the Purchaser acknowledges that any of the foregoing documents may be executed or
Issued electronically, as customary in the industry, and are considered to be orlginal documents.

26
27 19. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 24 of 75

-

53. This language tacitly discloses that the Seller is selling mortgages and
notes that may have defective chains of title by virtue of conflicting note

endorsements and assignments, Even more relevant is the fact that the

° “Purchaser acknowledges that any of the foregoing documents may be executed
» or issued electronically, as customary in the industry, and are considered to be
- original documents.” This Suggests that the original notes were not included in
3 the sale, and their whereabouts are unknown. I believe a similar MLPSA exists
14 in this case but is being concealed.
1s 54. To cover up the defects and deficiencies that Purchaser “LSF9
6 Mortgage Holdings, LLC.” acknowledged in the sale transaction, “Power of
0 Attorney” authority was granted to the Purchaser to correct the deficiencies,
he including the endorsement(s) of the imaged copies of notes. Attached as
19 Exhibit 27 is the LPOA document recorded in conjunction with the assignment
2 in Lifschultz. The LPOA states in 13, “Correct or otherwise remedy any errors
o1 {197 deficiencies contained in any transfer or reconveyance documents Provided
22 ||O” Prepared by Seller or a Prior transferor, including but not limited to note
33 endorsement[s;”’] It is important to note that Assignment #2 in this matter is
24 |}executed by Caliber as attorney-in-fact for Plaintiff, yet there is no reference to
os {| 2ny LPOA document granting such authority.

26

27 20. Affidavit of Private Investigator ~ William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 25 of 75

55. The LPOA references the MLPSA and the rights bestowed upon
Caliber Home Loans, Inc. as servicer for the Purchaser — LSF9 Mortgage
Holdings, LLC. Again, this entity is nowhere in the chain of title and is being
concealed.

26. Attached as Exhibit 28 is a recent appellate decision handed down
against “U.S. Bank Trust, N.A. as Trustee for LSF9 Master Participation Trust”

; {jin the matter, U.S. Bank T; rust, N.A. v Moomey-Stevens 2019 NY Slip Op 00016

Decided on January 3, 2019. The court recognized Plaintiff's failure to provide

discovery into the issues I have outlined in this affidavit.

10
Defendants also specifically sought discovery with respect to when plaintiff
took physical possession of the original note, from what entity it received it,

what it paid for same, as well as "a Jirst generation copy of the original [nJote
13 || and all original [. ajllonges to the note" and "evidence of the physical transfer of
14 || the original [nJote from origination to its current location,” Plaintiff, however,
Jailed to provide any discovery prior to Jiling its motion for summary judgment.
Accordingly, inasmuch as the proof submitted was not sufficient to establish
that plaintiff had standing through assignment or actual Physical possession of
17 || the note at the time it commenced the instant mortgage foreclosure action,
Dlaintiff failed to demonstrate its entitlement to summary judgment. Rather,
Supreme Court should have compelled plaintiffs disclosure of the original note
Pursuant to defendants' discovery request prior to granting plaintiff's motion

20 || for summary Judgment{t.]

11

i2

15

16

18

i9

21
2 57. Ineed to review a complete custodial history for the Note by the party
3 alleging to hold the “original” Note to complete my investigation.

24 Vv. Evidence shows no agency between U.S. Bank Trust, N.A., the
25 || LSF9 Master Participation Trust, and Caliber Home Loans.

26
27 21. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 26 of 75

58. The TA proffered in Schaeffer makes no reference to Caliber Home
Loans, Inc. The only connection between U.S. Bank Trust, N.A., the LSF9 Master
Participation Trust, and Caliber is a commonly used Limited Power of Attorney
document dated August 5, 2014 which I have attached as Exhibit 10. This LPOA
has not been produced in any of the cases I am involved.

59. However, this LPOA was scrutinized and rejected in the case Bank of
; ||America v. Asset Acquisitions & Holdings Trust, 20 Judicial circuit. Lee County,
FL, Case No. 15-CA-50496. Per the trial transcript (Exhibit 11),

19 || {HE COURT: Ifyou have a witness Srom U.S. Bank Trust, bring him in.
MR. TAYLOR: Well, Your Honor —

‘1 || THE COURT: That's the problem, you don't, because you have not proven up your
12 ||Power of attorney giving Caliber the authority to be in court today on behalf of

U.S. Bank. Motion is granted
13

14 60. The LPOA document states in the upper left corner of page-1 that it

15 || Was prepared by Caliber, and Caliber testified in the referenced trial that it did in
16 || fact create and execute the document.

17 61. The LPOA states, “This Limited Power of Attorney is being issued in
1g || Connection with Servicer's responsibilities to service certain mortgage loans {the
19 || Loans’) held by the Trustee.” First, the TA does not identify any loans, including
20 || the Tatten loan, or the Lifschultz, Crenshaw, Geronimos, or Schaeffer loans, and
21 || does not identify Caliber in any way. Second, the LPOA states that “U.S. Bank

22 || Zrust, N.A.” is “a national banking association organized and existing under the
23 || /aws of the United States and having an office at 60 Livingston Avenue, EP-MN-
24 {| WS3D, St. Paul, MN 55107.” This is a misrepresentation and is deceptive. The

25 || Certificate of Trust filed in the State of Delaware (Exhibit 15) states that “U.S.

26 || Bank Trust, N.A.” is a Delaware Trustee with its place of business being in

27 22. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 27 of 75

Delaware. And third, the LPOA states that U.S. Bank Trust, N.A. is acting “not in
its individual capacity but solely as Trustee (‘Trustefe.'”] This statement
misrepresents “U.S Bank Trust, N.A.’s” legal title which is described in its own
Certificate of Trust as “U.S. Bank Trust, N.A. not in its individual capacity but
solely as Owner Trustee of the Trust,” and in my opinion shows a pattern of

musrepresentation.

7 VI. U.S. Bank Global Trust Services denies agency with loan servicers.

62. Casting further doubt as to Calibers’ agency with U.S. Bank Trust,
N.A., per the LPOA, U.S. Bank states in its public Global Trustee Services flier
(Exhibit 13), which I retrieved from U.S. Bank’s own public website,

10
il
12

"The trustee does not desi gnate the loan servicers, nor are the loan servicers agents
13 || of the trustee."

“4 (See: bttps:/www.usbank.com/pdf/community/role-of-trustee-sept2013.pdf)
15

63. Though the LPOA states Caliber will service loans “held by the

 

 

“° Trustee,” U.S, Bank, N.A. being the actual Trustee is not named in the LPOA,

" 64. It appears that whenever borrowers or courts seek to determine the

™ authorities granted to Caliber Home Loans, or other servicers, on behalf of the

. LSF9 Master Participation Trust, nothing is ever produced to prove such authority.
_ Such was the case last summer in U.S. Bank Trust, N.A. v Carpentier 2018 NY Slip
7 Op 50629(U) Decided on May 1, 2018 Supreme Court:

*3 || Here, plaintiff has submitted the affidavit of David Nilsen to establish its standing.
24 || Nilsen does not list his job title but does state that, "[i]n the regular performance of
[his] job functions, [he is] familiar with [the] business records maintained by

25 Caliber... . , as attorney in fact and servicer for [plaintiff] for the purpose of

26 || Servicing mortgage loans." According to Nilsen, "Wells Fargo Bank, N.A., the

27 23. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 28 of 75

Custodian for [plaintiff] received physical possession of the note on December 8,
2015, which is memorialized by the assignment of mortgage dated January 12,

2 || 2016 from Beneficial .. . to [plaintiff]." Plaintiff has also submitted a copy of the
note — with an allonge endorsed to plaintiff from Caliber as attorney in fact for
Beneficial and an allonge endorsed to blank from Caliber as attorney in fact for

4 || Beneficial — as well as copies of the [*3]mortgage and the assignment of
mortgage.

6 || With that said, plaintiff has failed to submit the power of attorney and servicing
agreement whereby it has authorized Caliber to act as its attorney in fact and
servicer (compare Bank of NY Mellon v Rutkowski, 148 AD3d at 1342). It is

8 |\therefore unclear what — if any — authority Nilsen had to execute an affidavit in
support of the motion. Plaintiff has also failed to submit any documents whereby
Wells Fargo Bank, N.A. (hereinafter Wells F argo) is authorized to act as custodian
10 || for plaintiff. As a result, it is unclear whether plaintiff received physical possession
of the note as Nilsen asserts. Indeed, while Nilsen indicates that transfer of the note
was somehow memorialized by the assignment of mortgage, the assignment

12 || contains no reference whatsoever to the note. Rather, it transfers only the mortgage
and, as such, is a nullity (see Merritt v Bartholick, 36 NY at 45; U.S. Bank, N.A. v
Collymore, 68 AD3d at 754 [2009]; Kluge v Fugazy, 145 AD2d at 538). Finally,
14 |) plaintiff has failed to establish that it remained in possession of the note at the time
of commencement of the action — Nilsen makes no statement whatsoever in this
regard (see Bank of Am., N.A. v Kyle, 129 AD3d 1168, 1169-1170 [2015]; Wells
16 || Fargo Bank, NA v Ostiguy, 127 AD3d at 1377; compare Green Tree Servicing

17 ||LLC v Bormann, 157 AD3d 1112, 1115 [2018]; Bank of NY Mellon v Rutkowski,
148 AD3d at 1342).[FN1] Under the circumstances, plaintiff has entirely failed to
18 ||demonstrate its standing and that aspect of its motion seeking summary judgment
19 || 4S against defendant is denied.

11
13

15

20 65. Attached as Exhibit A to Exhibit 26 is a hearing transcript in Lifschultz
21 |} dated February 2, 2018 in which counsel for the same Plaintiff gives a confusing

22 |}response to the Court’s question regarding the agency as follows:

23
24
25

26
27 24. Affidavit of Private Investigator — William J. Paatato

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 29 of 75

   

ennai ae Senet ad hj cite ne eo

 

6 66. I have seen no evidence to support this statement, nor do I believe this to
7 ibe an accurate statement.

8 67. In conclusion, and for the reasons set forth above, it is my opinion that

9 |i the Plaintiff in this matter (“LSF9 Master Parti cipation Trust”) failed to identify
10 |/any Trustee or provide any proof of its actual legal existence. The named Plaintiff
11 |! is a misrepresentation and “sham” entity that holds no assets, including the Tatten

12 |!DOT or original Note. As such, a fraud is being perpetrated upon this Court.
13

 

 

 

14
Further affiant sayeth not.
15
16
17
1g || State of Montana
County of Flathead
19
20 |} This instrument was acknowledged before me on June 18, 2019 by William J.
Paatalo.
21
22
23
24 CHANEL TIMMONS
. NOTARY oreo the
25 (Seal, if any) Bl Residing at Kalispell Montana
y My Commisston Expires
26 February 14, 2022

 

 

 

 

27 25. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 30 of 75

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27 26. Affidavit of Private Investigator — William J. Paatalo

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 31 of 75

ATTACHMENT TWO

Page 15 of 20
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 32 of 75

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 16-cv-01603-RBJ-N YW
JAMES P. TATTEN,
Plaintiff,

V.

THE CITY AND COUNTY OF DENVER, a municipality, CLERK AND RECORDER DEBRA
JOHNSON, in her official capacities; and LSF9 MASTER PARTICIPATION TRUST,

Defendants.

 

DISCLOSURE STATEMENT

 

Pursuant to Federal Rule of Civil Procedure 7.1, Defendant LSF9 Master Participation
Trust, by and through its trustee U.S. Bank Trust, N.A., respectfully makes the following
disclosure:

1. U.S. Bank Trust, N.A. is a national banking association whose Articles of
Association designate the location of its main office as Wilmington, Delaware. U.S. Bank Trust,
N.A. is a wholly-owned subsidiary of U.S. Bancorp. No publicly-held corporation owns 10% or

more of U.S. Bank or U.S. Bancorp stock.

2. LSF9 Master Participation Trust is a Delaware Statutory Trust. It has no parent
corporation and no publicly-held corporation owns 10% or more of LSF9 Master Participation

Trust.

3. A supplemental disclosure statement will be filed upon any change in the

information provided herein.

133474753 |
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 33 of 75

DATED: November 7, 2016

133474753 1

Respectfully submitted,

PERKINS COIE Lip

By: _s/ Alexander H. Bailey

 

Alexander H. Bailey

Daniel Graham

Lindsey Dunn

1900 Sixteenth Street, Suite 1400
Denver, CO 80202-5255
Telephone: 303.291.2300
Facsimile: 303.291.2400
ABailey@perkinscoie.com
DGraham@perkinscoie,com
LDunn@perkinscoie.com

Attorneys for Defendant
LSF9 Master Participation Trust
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 34 of 75

CERTIFICATE OF SERVICE

I hereby certify that on November 7, 2016, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system. which sent notification of such filing to the
following:

Tracy Anne Davis
Tracy. Davis@denvergov.org

Benjamin Todd Figa
benjamin.figa@denvergov.org

Patrick A. Wheeler
patrick. wheeler@denvergov.org

and I hereby certify that I have sent via email and United States Mail, postage prepaid to:
James P. Tatten
8681 East 29th Avenue

Denver, CO 80238
jumtatten@legislativebasecamp.com

s/ Alexander H. Bailey
Alexander H. Bailey

133474753 |
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 35 of 75

ATTACHMENT THREE

Page 16 of 20
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 36 of 75

 

DISTRICT COURT, DENVER COUNTY, COLORADO
1437 BANNOCK STREET, RM 256, DENVER, CO 80202 PATE FILED: February 18, 2016 900 AM
In the Matter of the Application of LSF9 MASTER
PARTICIPATION TRUST for an Order Authorizing the Public
Trustee of DENVER County Colorado, to Sell Certain Property
Under a Power of Sale Contained in a Deed of Trust. A Court Use Only A
Attorneys: Case No:

Janeway Law Firm, P.C.

9800 S. Meridian Blvd., Suite 400
Englewood, CO 80112 Div: Courtroom:
Phone No: (303) 706-9990

Fax No: (303) 706-9994

Atty Reg#15592 Lynn M. Janeway (lynn@janewaylaw.com)

Atty Reg#16092 Elizabeth S. Marcus (lizmarcus@janewaylaw.com)
Atty Reg#40042 David R. Doughty (david@janewaylaw.com)

Atty Reg#43658 Eve M. Grina (evegrina@janewaylaw.com)

Atty Reg#34531 Alison L. Berry (alisonberry@janewaylaw.com)
Atty Reg#46592 Nicholas H. Santarelli
(nicksantarelli@janewaylaw.com)

Atty Reg#46915 Kelly Murdock (kellymurdock@janewaylaw.com)
Atty Reg#36637 Sheila J. Finn (sheilafinn@janewaylaw.com)

MOTION FOR ORDER AUTHORIZING SALE

 

 

 

 

 

 

 

Cc
1, LSF9 MASTER PARTICIPATION TRUST (“Applicant”),.is the holder of an evidence.

of debt pursuant to C.R.S. 38-38-100.3 (the “Evidence of Debt”), a fd deed of trust containing the
power of sale in the original amount of $406,192.00, executed by Grantor(s) JAMES P.
TATTEN dated March 3, 2004 and recorded March 18, 2004 at reception number 2004072532 in
the real property records of Denver County, Colorado (the “Deed of Trust’). Copies of the
following documents are attached hereto and incorporated herein: Evidence of Debt, Deed of

Trust, Loan Modification, which may include client required redaction of loan account numbers. ;
. is . Dues ct
2. The Deed of Trust contains a power of sale to the Public Trustee of the County in which gale fo
the property is located. Applicant is entitled to foreclose the lien of the Deed of Trust and to ‘o have SA
the property described therein sold by the Public Trustee - pursuant to statute because_the the Ya hee
covenants of the Deed of Trust have been violated as follows: Violations including, but not TM ONE

limited to, the failure to make timely payments $ as required und under the Deed of Trust,

od,

 

 

3. The property to be sold is described as follows:
LOT 5, BLOCK 3, STAPLETON FILING NO. 5, CITY AND COUNTY OF DENVER, t
OF COLORADO.

Purported Address: 8681 EAST 29TH AVENUE, DENVER, CO 80238

4, The names of: (a) Grantor(s); (b) those persons who appear to have acqutked a record
interest in such property subsequent to the recording of the Deed of Trust and prior to the

5 , i _\ sf 1 _ :
/] ran bes Har Ode UG]6 reece ad
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 37 of 75

recording of the Notice of Election and Demand for sale thereunder; (c) the current record owner
of such property; and (d) any person known or believed by Applicant to be personally liable
upon the Evidence of Debt secured by the Deed of Trust or otherwise interested in this
proceeding, as well as the address of each such person as such address is given in the recorded
instrument evidencing such person’s interest (and as to those persons described in (a), (c), and
(d) above, their last known addresses as shown by Applicant’s records) are shown on the
“Mailing List” attached hereto and incorporated herein by this reference.

5. Venue for this proceeding is proper because the encumbered property is situated in
Denver County, State of Colorado.

6. Applicant, through its undersigned counsel, checked the website maintained by the
Department of Defense (Defense Manpower Data Center) and found no record that the persons
obligated on the Note, the Grantors of the Deed of Trust, or the owners of the property, are on
active duty or entitled to the protections afforded under the Servicemembers Civil Relief Act, 50
U.S.C. App §§ 501-596 (2003).

WHEREFORE, Applicant requests that this Court enter the Order authorizing a Public
Trustee’s sale under the power contained in the Deed of Trust.

VERIFICATION
The undersigned hereby affirms that the facts set forth herein are true and correct based on
his/her personal review of Applicant's business records regarding this loan provided to the
undersigned at referral.

Attorneys for LSF9 MASTER PARTICIPATION TRUST

JANEWAY LAW FIRM, P.C. _

we GT A uw
| Zo “ (reek

Lynn M. Janeway #15592
David R. Doughty #40042
Eve M. Grina #43658
Elizabeth S. Marcus #16092
Alison L. Berry #34531

~Nicholas H. Santarelli #46592
Kelly Murdock #46915
Sheila J. Finn #36637

Subscribed and affirmed before me in Douglas County, State of Colorado on | s
\ \ Seal/ Commission expiration date q | iro \e

f , r . QP \ y
qT é 5 s nt
(Notary's official signature)
Address of Applicant: 13801 Wireless Way, Oklahoma City, Oklahoma 73134
Public Trustee Sale # 2016-0063 JLF No. 15-008932

URA LEWIS-~ ORD
NOTARY PUBLIC
STATE OF COLORADO
NOTARY ID 20044030177
MY COMMISSION EXPIRES SEPTEMBER 16, 2016

Lu

 

 

 
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 38 of 75

ATTACHMENT FOUR

Page 17 of 20
’ Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 39 of 75

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.: 19-cv-00039-NYW

LSF9 MASTER PARTICIPATION TRUST,

Plaintiff,
v.

JAMES P. TATTEN, and any and all Occupants claiming an interest under the Defendants

Defendants.

 

~~ ee ee eri

PLAINTIFF’S MOTION TO REMAND FORCIBLE ENTRY AND DETAINER CASE
PURSUANT TO 28 USCS §1447

 

Plaintiff LSF9 Master Participation Trust (“LSF9” and/or “Plaintiff’), through counsel,
McCarthy and Holthus LLP, hereby moves the Court for an order remanding this forcible entry
and detainer proceeding back to the Denver County District Court pursuant to 28 U.S.C.S. 1447,

I. CERTIFICATION

Undersigned counsel certifies that she attempted to confer with defendant James Tatten
(“Tatten”) regarding the relief sought in this motion but he has been unresponsive. Counsel e-
mailed and telephoned defendant James Tatten (“Tatten”). Although Tatten has previously
responded to e-mails and calls, he has not responded to the last four e-mails and two voice-mails
left for him. It is anticipated Tatten will oppose the motion.

Il. INTRODUCTION
Tatten’s removal of this forcible entry and detainer action is a continuation of his repeated

and unfounded attacks on a lawfully completed foreclosure sale and was filed to further hinder
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 40 of 75

and delay Plaintiff from obtaining possession of the single family residence at 8681 East 29m
Avenue, Denver, CO 80238 (the “Property”) which it now owns. As set forth below, the case
should be remanded to the Denver County District Court as removal was untimely, there is no
subject matter jurisdiction and the United States Supreme Court denied Tatten’s petition for writ
of certiorari with respect to the dismissal of Tatten’s claims against Plaintiff relating to the
foreclosure sale.

Ill. BACKGROUND FACTS

A. State Court Procedural History

On June 19, 2018, Plaintiff filed a forcible entry and detainer action (the “FED Action”) in
the Denver County Court following the completion of a non-judicial foreclosure sale of the
Property in June 2016, and the completion of litigation and appeals relating thereto. [Docket No.
3] Tatten was served by posting and mailing the summons and complaint on June 22, 2018.
Attached hereto as Exhibit 1 is a true copy of the Affidavit of Mailing and Posting. Tatten filed
his original answer and counterclaims in the FED Action on June 28, 2018. Following the transfer
of the FED Action to the Denver County District Court from the County Court, Tatten amended
the Counterclaims on July 5, 2018. [Docket No. 6]

Plaintiff filed a motion to dismiss Tatten’s counterclaims in July, 2018. Tatten opposed
the motion. By order entered October 30, 2018, the district court dismissed the counterclaims with
prejudice. [Docket No. 8]

Tatten filed a motion to extend time to reconsider the dismissal of his counterclaims on
November 13, 2018, and filed an amended motion a day later. The district court denied the

amended motion for an extension on December 17,2018. [Docket No. 9] Tatten alleges the denial
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 41 of 75

is the document forming the basis of the removal. The order cites to both federal and state cases
as to why the pro se status of Tatten (erroneously listed as Plaintiff) does not affect his obligations
to follow court orders and that Tatten must abide by the rules of procedure and court-imposed
deadlines, Tatten never filed a motion for reconsideration.

Plaintiff filed a Notice to Set Trial on December 18, 2018. The Notice of Removal was
filed on January 7, 2019, after Plaintiff obtained available trial dates from the court but before the
trial date was set. The Notice of Removal again challenges the validity of the non-judicial
foreclosure sale, alleges LSF9 and its attorneys are debt collectors and claims Tatten’s civil rights
have been violated because he is disabled. While Tatten did file a handful of documents with his
Notice of Removal, he failed to include all of the documents including the certificates of service,
motions and orders. Attached hereto as Exhibit 2 is a true and correct copy of the Denver County

District Court docket in the FED Action.

B. Prior Federal Court Litigation against Plaintiff and the City and County of

Denver.

Tatten previously filed a lawsuit against Plaintiff and the City and County of Denver in the
United States District Court, District of Colorado, Case No. 1:16-CV-01603-RBJ-NYW (the
“Federal Action”). The Complaint in the Federal Action included claims for: (1) violation of due
process under 42 U.S.C. § 1983; (2) violation of equal protection; (3) unconstitutional policies and
practices; (4) discrimination based upon disability; (5) violation of the Fair Debt Collection
Practices Act; and (6) intentional infliction of emotion distress. The claims related to Plaintiff's
efforts to complete the non-judicial foreclosure of the Property. This Court dismissed the claims
in the Federal Action, with prejudice. The dismissal was affirmed by the Tenth Circuit. A copy
of the Order and Judgment by the Tenth Circuit is attached hereto as Exhibit 3. Relevant to the

3
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 42 of 75

removal and this motion, the Tenth Circuit declined to extend the liberal-construction rule afforded
typical pro se litigants because Tatten is an attomey representing himself. The Tenth Circuit
determined the district court did not err in failing to accord Tatten the liberal construction afforded
pro se litigants. [Exhibit 3, pages 5-6]

On January 7, 2019, the United States Supreme Court denied Tatten’s petition for a writ of
certiorari. Attached hereto as Exhibit 4 is a true and correct copy of the docket from the United
States Supreme Court in Case No. 18-595. Accordingly, the judgment dismissing Tatten’s claims
relating to the foreclosure and alleged violations of his rights is now final.

IV. LEGAL ARGUMENT

A. Requirements for Removal and Remand.

Removal of a civil action is governed by 28 U.S.C. §1446 (a). A defendant desiring to
remove a state court civil action to the federal district court pursuant to Section 1446 must file a
notice of removal in the federal district court, containing the grounds for removal and copies of all
process, pleadings, and orders served upon the defendant seeking removal. Section 1446 further
requires the notice of removal to be filed within thirty (30) days after the service of the summons
upon the defendant or thirty (30) days after service of a pleading, motion or order whereby the
party first ascertains the case is removable. 28 U.S.C. 1446(b). The thirty day deadline is strictly
construed. Pritchett v. Office Depot, Inc., 420 F.3d 1090, 1094-95 (10° Cir. 2005). To be
removable, the action must satisfy the requirements for federal jurisdiction. 28 U.S.C. § 1441.
The removing party has the burden of establishing federal jurisdiction. Martin v. Franklin Capital

Corp., 251 F.3d 1284, 1290 (10" Cir. 2001).
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 43 of 75

28 U.S.C. § 1447 describes the procedure after a lawsuit has been removed. Section
1447(c) states that a motion to remand on the basis of any defect other than subject matter
jurisdiction must be filed thirty (30) days after removal under Section 1446(a). If the grounds for
remand is lack of subject matter jurisdiction, then remand may occur any time before entry of a
final judgment. 28 U.S.C. § 1447(c).

B. Remand of the FED Action is Warranted Because Tatten Failed to File his Notice
of Removal in Accordance with 28 U.S.C. § 1446.

Tatten’s notice of removal does not comply with 28 U.S.C. § 1446 because it was filed
more than thirty (30) days after service of the Summons and Complaint on Tatten in the FED
Action. Therefore, remand is appropriate and warranted because the removal was untimely. See
Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999). “The failure to comply with
these express statutory requirements for removal can fairly be said to render the removal
‘defective’ and justify a remand.” Snapper, Inc. v. Redan, 171 F.3d 1249, 1253 (11th Cir.1999),
In addition, Tatten failed to file all process, pleadings, and orders with the Court as required under
the statute.

The Complaint in the FED Action was filed on June 19, 2018, and does not seek money
damages against Tatten. Instead, Plaintiff seeks a judgment for possession of the Property. Tatten
was served with the Summons and Complaint by posting and mailing on June 22, 2018 [Exhibit!]
Thereafter, he filed his Amended Verified Answer and Counterclaims on July 5, 2018. Inasmuch
as the removal of the FED Action was filed over six (6) months after Tatten was served, the notice
of removal is untimely. See Kruger v. Kissinger, 37 F.Supp.3d 1200 (D. Colo. 2014) (case
remanded because removal was filed three months after defendant’s receipt of the amended

complaint). Unlike the removal, Plaintiff's motion for remand is timely as it was filed within thirty

rs)
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 44 of 75

days of the improper removal. Accordingly, Plaintiff requests the Court to remand the FED Action
back to the Denver County District Court pursuant to 28 U.S.C. § 1447(c). See Things
Remembered, Inc. v. Petrarca, 516 U.S. 124, 128 (1995) (untimely removal is precisely the type
of removal defect contemplated by Section 1447(c)).

C. The Court Lacks Subject Matter Jurisdiction Over This FED Action.

Tatten has not asserted any facts or made any representations to demonstrate federal
jurisdiction in this matter. This is a state court eviction proceeding based upon a single claim for
forcible entry and detainer pursuant to Colo. Rev. Stat. § 13-40-104(f). There is no federal
question, and Tatten has not established facts to show that the federal court has jurisdiction
pursuant to diversity jurisdiction. Rather, this is a state court matter, involving state court claims
based entirely on Colorado law. As such, this Court lacks subject matter jurisdiction.

In order to circumvent the requirements of 28 U.S.C. § 1446, Tatten attempts to
manufacture subject matter jurisdiction by alleging the order denying his request for an extension
somehow violated his civil rights, thereby leading to a federal question. For good measure, he also
throws in allegations relating to his prior dismissed claims in the Federal Action, his counterclaims
dismissed by the Denver County District Court, his petition to the United States Supreme Court
and statements regarding diversity jurisdiction. The Court should reject these conclusory
statements.

Tatten makes general, broad statements regarding jurisdiction. The allegations in his
Notice of Removal resemble the allegations in the counterclaims he asserted in the FED Action
which were dismissed by the Denver County District Court. The problem with relying on the

counterclaims is two-fold. First, removal is permitted only where the existence of the claim
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 45 of 75

appears on the face of a well-pleaded complaint. Holmes Group, Inc. v. Vornado Air Circulation
Systems, Inc., 535 U.S. 826, 830 (2002). A removing party cannot rely on its own counterclaims
as a basis for removal. Wrought v. King, 2015 U.S. Dist. Lexis 882 (D. Colo. 2015), citing Vornado
Air at 830. Second, even if Tatten could rely on his own pleadings, Tatten clearly had knowledge
of his counterclaims when he asserted them on July 5, 2018. Accordingly, the removal of the FED
Action more than six months after filing his counterclaims demonstrates the removal is untimely.

Tatten cannot gain federal jurisdiction by referencing his petition to the United States
Supreme Court. First, the Court denied his petition thereby making the dismissal of his claims in
the prior federal court lawsuit final. In other words, Tatten can no longer attack the validity of the
foreclosure sale. Second, the petition before the Supreme Court is not the FED Action. It isa
separate action. Similarly, reciting provisions in the United States Constitution does not somehow
transform the FED Action into a federal case.

With respect to diversity jurisdiction, Tatten makes conclusory statements regarding the
amount in controversy. On pages 7-8, the amount in controversy apparently is based on his
counterclaims and not from the Complaint in the FED Action. Yet, there are no factual allegations
regarding the amount of damages in the counterclaims. Inasmuch as the relief requested in the
Complaint is for possession of the Property, and there is no demand for payment in the Complaint,
there is no diversity jurisdiction to support the attempted removal of the FED Action to federal
court. See Paris v. GMAC Mortg. Corp., 2006 U.S. Dist. LEXIS 80533 at **9.3 (remand ordered
in removed eviction action where defendant failed to indicate amount in controversy)

The last basis for removal alleged by Tatten is pursuant to 28 U.S.C. § 1443, Tatten states

removal is proper because the district court judge failed to honor his request for accommodation,
~ Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 46 of 75

a similar issue he raised in his prior lawsuit that was rejected by this Court and affirmed on appeal.
Tatten has not met the pleading requirements for removal under Section 1443(1) and does not
qualify for the protections afforded by Section 1443(2).

28 U.S.C. §1443 authorizes removal of a state court action: (1) Against any person who is
denied or cannot enforce in the courts of such State a right under any law providing for the equal
civil rights of citizens of the United States, or of all persons with the jurisdiction thereof; (2) For
any act under color of authority derived from any law providing for equal rights, or for refusing to
do any act on the ground that it would be inconsistent with such law. Removal under Section
1443(1) is narrow and well-defined. See Davis y. Glanton, 107 F.3d 1044, 1045 (3d Cir. 1997).
The right denied must arise under a federal law “providing for specific civil rights states in terms
of racial equality.” Johnson v. Mississippi, 421 U.S. 213 (1975), quoting Georgia v. Rachel, 384
U.S. 780 (1966). See Robinson v. Eichler, 795 F. Supp. 1253, 1258 n.5 (D. Conn. 1992) (finding §
1443(1) inapplicable where removal was based on the ADA). “Second, it must also appear . . .
that the removal petitioner is ‘denied or cannot enforce’ the specified federal rights in the courts
of [the] State.” Johnson at 219, quoting 28 U.S.C. § 1443(1).

Tatten has not alleged he was denied his civil rights based upon racial inequality.
Furthermore, other than cite to a single order, Tatten has not alleged that his federal rights will be
denied or cannot be enforced by the state court. To the contrary, Tatten references a directive from
the Office of the Chief Justice, Supreme Court of Colorado [Motion, page 9], relating to
accommodations under the Americans with Disabilities Act (the “ADA”). Thus, there are already
procedures in place to protect Tatten’s ri ghts under the ADA in the state court system. Tatten has

not alleged a systematic and continuous denial of his rights or an unwillingness of the Colorado
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 47 of 75

state courts to protect his civil rights. Indeed, a review of the state court docket demonstrates the
trial court previously granted Tatten’s requests for a continuance. [Exhibit 2, page 2} Tatten also
disregards the general rule of concurrent jurisdiction. “{s]tate courts have concurrent jurisdiction
over ADA claims.” Hapgood v. City of Warren, 127 F.3d 490, 494 (6th Cir. 1997).

Tatten does not qualify for removal pursuant to Section 1443(2) as this section applies only
to “federal officers or agents and those authorized to act with or for them in affirmatively executing
duties under any federal law providing for equal civil rights.” City of Greenwood v. Peacack, 384
U.S. 808, 824 (1966). Since Tatten has not alleged he is a federal officer or agent, removal under
Section 1443(2) would likewise be improper.

Vv. CONCLUSION

 

Evictions are expedited matters under Colorado. Tatten has already delayed Plaintiff from
obtaining possession of the Property by removing the case to the Denver County District Court,
asserting counterclaims, filing multiple motions for continuances and by improperly removing the
FED Action to this Court. It is apparent Tatten’s actions are meant to further hinder and delay
Plaintiff from obtaining possession of its collateral following a lawful, final foreclosure
proceeding. Based on the foregoing, Plaintiff respectfully requests the Court to remand the FED
Action as removal was untimely and this Court lacks jurisdiction over the claim for possession.

January 14, 2019
MCCARTHY & HOLTHUS, LLP

By: /s/ Holly R. Shilliday
Holly R. Shilliday, Attorney Reg. No. 24423
7700 E. Arapahoe Road, Suite 230
Centennial, Colorado 80112
Telephone: (303) 952-6905
hshilliday@mccarthyholthus.com

Attorneys for LSF9 Master Participation Trust

9
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 48 of 75

CERTIFICATE OF SERVICE

[ hereby certify that on this 14th day of January, 2019, a true and correct copy of the
foregoing document was filed and served via U.S. Mail, first class postage prepaid, upon the

following:
James P. Tatten, Esq.

8681 East 29" Avenue
Denver, CO 80238

/s/ Susan LeMoine
for McCarthy & Hoithus, LLP

19
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 49 of 75

ATTACHMENT FIVE

Page 18 of 20
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 50 of 75

 

DISTRICT COURT, DENVER COUNTY, COLORADO
Court Address:

1437 Bannock Street, Rm 256, Denver, CO, 80202
Plaintiff(s) LSF9 MASTER PARTICIPATION TRUST
Vv.

Defendant(s) JAMES P TATTEN

 

DATE FILED: June 19, 2019

Z\ COURT USE ONLY /A\
Case Number: 2018CV336
Division: 209 Courtroom:

ORDER RE: MOTION TO STOP PROCEEDINGS AND FOR ORDER TO VACATE AND CORRECT ORDER
RE: MOTION FOR SUMMARY JUDGMENT

 

 

 

 

 

 

The motion/proposed order attached hereto: DENIED.
The Court finds that briefing will not assist in making its findings. Accordingly, upon a review of the tile, the record, the
impending tral date and the Court being advised in the premises, this Motion is DENIED.

Issue Date: 6/19/2019

Ye
-K ‘adhe Gabe
C_

f.

KANDACE CECILIA GERDES
District Court Judge

Paget of1

1906190044 0356 5-1016 3
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 51 of 75

 

DISTRCT COURT, COUNTY OF DENVER
STATE OF COLORADO 19 SUA TT SAG 19

Court Address:

1437 Bannock Street
Denver, CO 80202
(720) 865-8301

 

Plaintiff(s): LSF9 Master Participation Trust

Defendant(s): James P. Tatten, and Any and
all other occupants claiming an interest under COURT USE ONLY
the Defendants. A a

 

Party Without Attorney: Case Number: 2018CV000336
James P. Tatten

8681 East 29" Avenue Division: 209

Denver, Colorado 80238

Phone: (720) 256-3686 Courtroom:

E-mail: jimtatten@legislativebasecamp.com

 

 

MOTION TO STOP PROCEEDINGS AND FOR ORDER TO VACATE AND
CORRECT ORDER RE: MOTION FOR SUMMARY JUDGMENT

 

 

 

COMES NOW, pro se Defendant, James P. Tatten (“Tatten”), and requests this Court
vacate and correct Order Re: Motion for Summary Judgment, which was filed on June 7, 2019.
Defendant Tatten states and alleges the following:

Defendant Tatten files this Motion under Directive 04-07 of the Office of the Chief
Justice, Supreme Court of Colorado, and Americans with Disabilities Act and The Colorado
State Courts.

Page 1ofS

1906190044 0356 5-1016 4
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 52 of 75

SUMMARY

Tatten requests this Court vacate and correct Order Re: Motion for Summary Judgment,
so as to effectuate proper service and allow the cognitively-disabled, pro se Tatten adequate time
to respond to Plaintiff LSF9’ Motion for Summary Judgment.

At this stage, ruling on LSF9’s Motion for Summary Judgment or entering judgment on
LSF9°s claim for forcible entry and detainer will violate the cognitively-disabled, pro se Tatten’s
fundamental right to due process and equal protection under the laws and the Constitutions of the
State of Colorado and the United States of America.

STATEMENT OF FACTS

On June 12, 2019, Tatten received, via U.S. Mail, a copy of District Court ORDER RE:
MOTION FOR SUMMARY JUDGMENT.

The envelop that delivered the District Court ORDER RE: MOTION FOR SUMMARY
JUDGMENT is date stamped, by U.S. Postage, June 10, 2019.

The ORDER RE: MOTION FOR SUMMARY JUDGMENT was issued by the District
Court and filed on June 7, 2019. :

The ORDER RE: MOTION FOR SUMMARY JUDGMENT provides “Plaintiff shall
have 7 day within which to reply to the substantive portion of the Opposition that addresses the
filed Motion for Summary Judgment.

The ORDER RE: MOTION FOR SUMMARY JUDGMENT also provides “No other
briefing on the issue will be considered. The Court will then issue its order on the Motion for
Summary Judgment.”

As repeatedly stated, Plaintiff LSF9 has never served the cognitively-disabled, pro se

Tatten with a copy of the Motion for Summary Judgment nor the Certificate of Service.

Page 2 of 9

1906190044 0356 5-1016 5
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 53 of 75

On June 13, 2019, Tatten filed Motion for Hearing on Summary Judgment.

In his Motion, Tatten states “As of the date and time of the filing of this Motion for
Hearing on Summary Judgment neither LSF9 nor this Court have provided the cognitively-
disabled, pro se Tatten with a copy of the alleged Motion for Summary Judgment and alleged
Certificate of Service.”

On June 13, 2019, Tatten went to the basement of the Denver City and County Building
to search the Court record and receive a copy of the alleged Motion for Summary Judgment and
alleged Certificate of Service.

On June 13, 2019, Tatten did pay the Court for a copy of the Motion for Summary
Judgment and the Certificate of Service filed by on April 22, 2019 by LSF9.

The Certificate of Service provides “] hereby certify that on this 22™ day of April 2019, a

true and correct copy of the foregoing Motion For Summary Judgment, were served, via the

The Court’s Electronic Filing System does not provide service to Tatten.

Tatten did not receive LSF9’s Motion for Summary Judgment via the Court’s Electronic
Filing System.

LSF9 knew, through its counsel, that Tatten could not receive service of the Motion for
Summary Judgment via the Court’s Electronic Filing System.

LSF9 knew, through its counsel, that Tatten would not receive service of the Motion for
Summary Judgment via the Court’s Electronic Filing System.

LSF9 knew, through its counsel, that Tatten did not receive service of the Motion for

Summary Judgment via the Court’s Electronic Filing System.

Page 30f9

1906190044 0356 5-1016 6
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 54 of 75

Despite knowing Tatten was not served with its Motion for Summary Judgment, LSF9,

through its counsel, filed its Notice of Non-Opposition to Motion for Summary Judgment and

request to enter judgment for forcible entry and detainer with this Court.

If, in the future, Tatten is properly served with a motion for summary judgment, he will

show this Court sufficient facts that defeat LSF9’s Motion for Summary Judgment, including

establishing and proving the following disputed facts concerning LSF9’s Motion for Summary

Judgment and its claim for eviction:

(1)

(2)

(7)

The District Court Orders Authorizing Power of Sale and Approving Sale

are void — both Orders are legal nullities;

The District Court Orders Authorizing Power of Sale and Approving Sale, at
issues in this case, violate the Constitutions of the State of Colorado and the
Constitution of the United States of America;

District Court lacks subject matter Junsdiction;

LSF9 is not a real party in interest;

LSF9, through its counsel, has made misstatements and

misrepresentations of material facts to this Court;

LSF9, through its counsel, has offered statements concerning facts, to

this Court, that were not complete, accurate nor true: and

The power of sale contained in the Deed of Trust extinguished by operation of
Colorado law long before LSF9 efforts to collect a time-barred and unenforceable
debt.

ARGUMENT

This Court should immediately stop proceeding in this matter.

Page 4 of 9

1906190044 0356 5-1016 7
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 55 of 75

It is an undisputed fact that Tatten is a cognitively-disabled pro se litigant with significant
cognitive disabilities and limitations, including significant limitations related to reading, writing,
short-term memory, scheduling and processing information.

For more than three years, LSF9, through its counsel. has used the Colorado Rules of
Civil Procedure to confuse, mislead and trick the cognitively-disabled pro se Tatten.

The Certificate of Service filed with this Court concerning LSF9°s Motion for Summary
Judgment is another example of LSF9’s egregious conduct directed at the cognitively-disabled
pro se Tatten.

The LSF9"s Certificate of Service provides “I hereby certify that on this 22"¢ day of April

2019, a true and correct copy of the foregoing Motion For Summary Judgment, were served, via

The Court’s Electronic Filing System does not provide service to Tatten.

LSF9’s Certificate of Service shows, establishes and proves that Tatten did not receive
service.

Because he was not properly served, any deadlines related to the Motion for Summary

Judgment do not apply to Tatten.

The requirements and burden of providing proper service were entirely within the control

of LSF9 and tts counsel.

LSF9, through its counsel, misstated and misrepresented to this Court that Tatten was
served with the Motion for Summarv Judgment.

LSF9, through its counsel, have a history of misstatements and misrepresentations of

important facts to this Court in this case.

Page 50f9

1906190044 0356 5-1016 8
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 56 of 75

Because LSF9 failed to properly serve Tattcn, a cognitively-disabled pro se litigant,

Tatten has been denied his legal right to read, process and respond to LSF9°s Motion for

Summary Judgment.

Because of LSF9 failed to properly serve Tatten, a cognitively-disabled pro se litigant,

Tatten has been denied his legal right to due process and equal protection.

Had the fundamental requirements of due process, notice and service been honored

Tatten would have had the opportunity to respond to LSF9’s Motion for Summary Judgment and

present his facts, evidence and arguments.

Had the fundamental requirements of due process, notice and service been honored,

Tatten would have shown, established and proven the following disputed facts concerning the

Motion for Summary Judgment and LSF9’s claim for eviction:

(1)

(2)

(6)

The District Court Orders Authorizing Power of Sale and Approving Sale
are void — both Orders are legal nullities;

The District Court Orders Authorizing Power of Sale and Approving Sale, at
issues in this case, violate the Constitutions of the State of Colorado and the
Constitution of the United States of America:

District Court lacks subject matter jurisdiction;

LSF9 is not a real party in interest;

LSF9, through its counsel, has made misstatements and

misrepresentations of material facts to this Court;

LSF9, through its counsel, has offered statements concerning facts, to

this Court, that were not complete, accurate nor true; and

Page 6 of 9

1906190044 0356 5-1016 9
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 57 of 75

(7) The power of sale contained in the Deed of Trust extinguished by operation of
Colorado law long before LSF9 efforts to collect a time-barred and unenforceable
debt.

At all times relevant to this case. Tatten has requested the Colorado Judicial Branch
provide an accommodation under the Americans with Disabilities Act (ADA); Tatten has called
judicial attention his pro se status; and Tatten has reported his cognitive disability and cognitive
limitations to the Colorado Judicial Branch and this Court.

Despite the facts, his reports and his requests, the Colorado J udicial Branch has failed to
provide the pro se, cognitively-disabled Tatten with any accommodation for his cognitive
disability and cognitive limitations.

CONCLSUSION

For those reasons, Tatten respectfully requests this Court stop the proceedings in their
entirety and vacate and correct its Order Re: Motion for Summary Judgment, filed June 7, 2019,
so as to effectuate proper service and allow the cognitively-disabled, pro se Tatten adequate time
to respond to LSF9’ Motion for Summary Judgment.

Respectfully submitted this 17" day of June. 2019.

  

ES P. TATTEN

8681 East 29" Avenue

Denver, CO 80238

Phone: (720) 256-3686

Email: jimtatten@legislativebasecamp.com
Pro se Defendant

Page 7 of 9

4QNAR190N44 N35 5-1016 10
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 58 of 75

VERIFIED STATEMENT

STATE OF COLORADO _ )

)
COUNTY OF DENVER )

I, James P. Tatten, hereby swear and affirm that the facts set forth in this Motion to Stop
Proceedings and Order to Vacate and Correct Order Re: Motion for Summary Judgment are true

to the best of my information, knowledge and belief.

\emnes Tt | dit —

Tmes P. Tatten
Pro se Detendant

   

Subscribed and sworn before me in the County of Denver, State of Colorado, this 17

day of June, 2019, by James P. Tatten.

Witness my hand and officia] seal. My Commission expires: | 2 -Oj\- 79) o

 

JOSH THOMPSON as fy

 

 

 

i NOTARY PUBLIC Z ZL ff ’
STATE OF COLORADO too y by
NOTARY ID 201 14075829 oti. 4 v
MY COMMISSION EXPIRES DECEMBER gi, 2019 Notary Pub ic }
f 7 i
ju f
te -*

Page 8 of 9

1906190044 0356 5-1016 11
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 59 of 75

CERTIFICATE OF SERVICE

I hereby certify that on 17" day of June, 2019, true and correct copies of the Motion to
Stop Proceedings and Order to Vacate and Correct Order Re: Motion for Summary Judgment and
Verified Statement were served, via electronic transmission, to Plaintiff LSF9 Master Participation

Trust at the following email addresses:

 

 

 

e Albert Frazier afrasier@McCarthyHolthus.com
e Evictions evictions(@mecarthyholthus.com
e Holly Shilliday hshilliday@mecarthyholthus.com
® Unknown IDSMH@McCarthyHolthus.com

 

DATED: June 17, 2019.

  

ES P. TATTEN

8681 East 29" Avenue

Denver; CO 80238

Phone: (720) 256-3686

E-mail: jimtatten@legislativebasecamp.com
Pro se Defendant

Page 9 of 9

1906190044 0356 5-1016 12
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 60 of 75

ATTACHMENT SIX

Page 19 of 20
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 61 of 75

 

DISTRICT COURT, DENVER COUNTY, COLORADO

Court Address:
1437 Bannock Street, Rm 256, Denver, CO, 80202

Plaintiff(s) LSF9 MASTER PARTICIPATION TRUST
v.

Defendant(s) JAMES P TATTEN

DATE FILED: June 19, 2019

 

ZA\ COURT USE ONLY /A\

Case Number: 2018CV336
Division: 209 Courtroom:

 

 

 

ORDER RE: MOTION FOR HEARING ON SUMMARY JUDGMENT

 

 

 

The Court has reviewed the Motion for Hearing on Summary Judgment. The Court does not find that additional briefing
would be of assistance in ruling on this Motion. Upon a review of the file file, the record or action, this Court's June 7, 2019
Order and being advised in the premises, the Court finds that a hearing on the motion for summary judgment would not
assist the Court. Accordingly, the Motion is DENIED.

Issue Date: 6/19/2019

KANDACE CECILIA GERDES
District Court Judge

Page of1

1906190044 1225 5-1016 13
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 62 of 75

 

DISTRICT COURT, DENVER COUNTY, COLORADO

Court Address:
1437 Bannock Street, Rm 256, Denver, CO, 80202 DATE FILED: June 19, 2019
Plaintiff(s) LSF9 MASTER PARTICIPATION TRUST
Vv.

Defendant(s) JAMES P TATTEN

 

Z\ COURT USE ONLY AA
Case Number: 2018CV336
Division: 209 Courtroom:

Order: SUPPLEMENT TO MOTION TO STOP PROCEEDINGS AND FOR ORDER TO VACATE AND
CORRECT ORDER w/ attach

 

 

 

 

 

 

The motion/proposed order attached hereto: DENIED.

Issue Date: 6/19/2019

Kaba Se

KANDACE CECILIA GERDES
District Court Judge

Paget of1

1906190044 1650 5-1016 14
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 63 of 75

pore . toe J ‘
PEL Rake tu, 28

DISTRCT COURT, COUNTY OF DENVER Une in COEUR Aud
STATE OF COLORADO , \
209 SUN 18 PH b 20

 

Court Address:

1437 Bannock Street
Denver, CO 80202
(720) 865-8301

 

Plaintiff(s): LSF9 Master Participation Trust

Defendant(s): James P. Tatten, and Any and
all other occupants claiming an interest under COURT USE ONLY
the Defendants.

 

Party Without Attorney: Case Number: 2018CV000336
James P. Tatten

8681 East 29" Avenue - | Division: 209

Denver, Colorado 80238

Phone: (720) 256-3686 Courtroom:

E-mail: jimtatten@legislativebasecamp.com

 

 

SUPPLEMENT TO MOTION TO STOP PROCEEDINGS AND FOR ORDER TO
VACATE AND CORRECT ORDER

 

 

 

COMES NOW, pro se Defendant, James P. Tatten (“Tatten”), and files Affidavit and
Testimony of Private Investigator William J. Paatalo. The attached Affidavit and Testimony
supplement Tatten’s Motion to Stop Proceedings and for Order to Vacate and Correct Order Re:
Motion for Summary Judgment.

Tatten filed his Motion to Stop Proceedings and for Order to Vacate and Correct Order
Re: Motion for Summary Judgment with this Court yesterday, June 17, 2019.

Page 1 of 3

1906190044 1650 5-1016 15
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 64 of 75

Respectfully submitted this 18" day of June, 2019.

 

 

8681 East 29" Avenue

Denver, CO 80238

Phone: (720) 256-3686

Email: jimtatten@legislativebasecamp.com
Pro se Defendant

Page 2 of 3

1906190044 1650 5-1016 16
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 65 of 75

CERTIFICATE OF SERVICE Swap heme tm “Yo

~
I hereby certify that on 18" day of June, 2019, true and correct copies of the Motion to

Stop Proceedings and Order to Vacate and Correct Order Re: Motion for Summary Judgment and
Verified Statement were served, via electronic transmission, to Plaintiff LSF9 Master Participation

Trust at the following email addresses:

 

 

 

e =6Albert Frazier afrasier@McCarthyHolthus.com
e Evictions evictions@mccarthyholthus.com
e Holly Shilliday hshilliday@mecarthyholthus.com
e Unknown IDSMH@McCarthyHolthus.com

 

DATED: June 18, 2019,

 

 

Denver, CO 80238

Phone: (720) 256-3686

E-mail: jimtatten@legislativebasecamp.com
Pro se Defendant

Page 3 of 3

1906190044 1650 5-1016 17
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 66 of 75

ATTACHMENT SEVEN

Page 20 of 20
Case 1:19-cv-01824-MSK Document 1-1

Filed 06/24/19 USDC Colorado Page 67 of 75

 

DISTRICT COURT, COUNTY OF
DENVER, STATE OF COLORADO
Court Address:

1437 Bannock Street, Room 256
Denver, CO 80202

Telephone: 720-865-8301

 

Plaintiff
LSF9 MASTER PARTICIPATION TRUST,

vs.

Defendant:

JAMES P. TATTEN, and any and all
Occupants claiming an interest under the
Defendants

DATE FILED: June 14. 2019

A COURT USE ONLY A

 

McCarthy & Holthus, LLP

Holly R. Shilliday, Attorney Reg. No. 24423
7700 E. Arapahoe Road, Suite 230
Centennial, CO 80112

Telephone: (877) 369-6122

E-mail: hshilliday@mecarthyholthus.com
Attorney for Plaintiff

 

 

Case No.: 2018CV000336

Div.: 209

 

 

REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

 

 

Plaintiff LSF9 Master Participation Trust (“LSF9” and/or “Plaintiff’), through counsel,

McCarthy and Holthus LLP, hereby submits its Reply in Support of the Motion for Summary

Judgment in response to the Notice of Non-Opposition to Motion for Summary Judgment filed by

Defendant James P. Tatten (“Tatten”). The Reply is supported by the Affidavit of Susan LeMoine

filed concurrently herewith.

A. Introduction

Tatten’s latest pleading is a continuation of his repeated and unfounded attacks on a

lawfully completed foreclosure sale and was filed to further hinder and delay Plaintiff from

1906140051 2409 4-1014 2
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 68 of 75

obtaining possession of the single family residence at 8681 East 29" Avenue, Denver, CO 80238
(the “‘Property”) which it now owns.

Summary judgment in this Forcible Entry and Detainer Action (“FED”) is warranted
because: (1) Tatten was timely served with the summary judgment motion and all supporting
documents; (2) Tatten admits he received documents relating to the summary judgment motion as
he attached the first two pages of the Request for Judicial Notice mailed to him: (3) Tatten did not
timely respond to the motion; (3) Tatten has failed to raise a triable issue of fact to counter the
undisputed facts set forth in the motion; (4) Tatten may no longer attack the validity of the
foreclosure sale as all claims asserted by him were dismissed, with prejudice, and affirmed on
appeal; and (5) this Court has subject matter jurisdiction over the FED since the property is located
in Denver County, Colorado.

B. Tatten Was Served With the Motion for Summary Judgment and All Supporting
Documents.

Plaintiff filed its Motion for Summary Judgment (the “SJ Motion’), the proposed order,
Request for Judicial Notice with six exhibits, and the Affidavits of Mailing and Posting
(collectively, the SJ Documents”) in the afternoon of April 22, 2019. That morning, Holly
Shilliday, counsel for Plaintiff, telephoned and e-mailed Tatten to meet and confer with him
regarding the SJ Motion. Ms. Shilliday did not hear back from Tatten and instructed her paralegal
to file and serve the SJ Documents that afternoon, around 3:30. Tatten responded to the e-mail the
next day, indicating he would be opposing the SJ Motion. Both the April 22, 2019 e-mail and
Tatten’s response are attached to his Opposition as Exhibit 4.

Given the size of the SJ Documents (111 pages), the documents were mailed directly to
Tatten rather than having them mailed through the Court’s Electronic Filing System. In the

ordinary course of business, the law firm makes copies of all items mailed from the office including

1906140051 2409 4-1014 3
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 69 of 75

copies of the envelopes. As set forth in the attached Affidavit of Susan LeMoine (“LeMoine
Affidavit”), she scanned the SJ Documents and envelope, placed the SJ Documents in the
envelope, and deposited the envelope in the U.S. mail box located in the lobby. True and correct
copies of the SJ Documents and addressed and metered envelope are attached to the LeMoine
Affidavit as Exhibit 1. The SJ Documents were mailed to Tatten on April 22, 2019. The first
documents in the package were the Request for Judicial Notice and six documents relating thereto.
Next, the package included the Motion for Summary Judgment (starting at page 100 in Exhibit 1),
the Affidavits of iMailing and Posting and the proposed order.

Tatten admits he received the envelope, although he does not attach it to his Opposition.
Next, he contends he only received the Request for Judicial Notice and exhibits and purportedly
did not receive the other documents. As set forth in the LeMoine Affidavit, the Motion, Affidavits
and proposed order were behind the Request for Judicial Notice and exhibits in the envelope.
Oddly, Tatten, who is an attorney and professional lobbyist, did not reach out to Ms. Shilliday to
inquire about the Request for Judicial Notice, the attachments thereto or the SJ Documents he
claims he did not receive. See Tatten v. City and County of Denver, 730 Fed.Appx. 620, 623-24
(10" Cir. 2018) (Footnote 2) His explanation that he only received some of the documents that
were placed in the envelope is not credible.

The deadline for Tatten to respond to the SJ Motion was May 13, 2019. Counsel for
Plaintiff waited to file its Notice of Non Opposition to Motion for Summary Judgment until May
31, 2019. Tatten’s Opposition was filed four days later.

C. Plaintiff is Entitled to Summary Judgment as a Matter of Law.

Similar to Tatten’s prior pleadings, motions, and oppositions, Tatten throws out purported

“disputed” facts without any evidentiary or legal support and repeats arguments that have already

1906140051 2409 4-1014 4
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 70 of 75

been rejected by this Court and other courts. A careful review of the SJ Motion and the Opposition
demonstrate that Tatten has not disputed any of the facts set for in the SJ Motion and supporting
evidence. Thus, summary judgment is appropriate, as a matter of law.

C.R.C.P. 56 governs motions for summary judgments. The purpose of a motion for summary
judgment is to save litigants the expense and time connected with a trial when, as a matter of law based
upon admitted facts, one of the parties cannot prevail. O.C. Kinney, Inc. v. Paul Hardeman, Inc., 379
P.2d 628 (Colo. 1963). Where there is no genuine issue as to any material fact, the issues are properly
resolved as inatters of law. Enger v. Walker Field, Colo. Pub. Airport Auth., 508 P.2d 1245 (Colo.
1973). With respect to an opposition to e a summary judgment motion, Rule 56(e) states, in pertinent
part, the following:

When a motion for summary judgment is made and supported as provided in this Rule,

an adverse party may not rest upon the mere allegations or denials of the opposing

party’s pleadings, but the opposing party’s response by affidavits or otherwise provided

in this Rule, must set forth specific facts showing that there is a genuine issue for trial.

If there is no response, summary judgment, if appropriate, shall be entered.

Thus, once the moving party has met its burden of showing a lack of disputed issues of material fact,
then the nonmoving party must demonstrate the existence of competent evidence to controvert the
moving party’s assertion that there is an absence of evidence. Siepiersk v. Catholic Health Initiative
Mountain Region, 37 P.3d 537 (Colo. App. 2001).

Tatten’s Opposition can be divided into four parts. First, he contends the Court lacks
subject matter jurisdiction in this FED Action. Second, he attacks the non-judicial foreclosure
sale. Third, he alleges insufficiency of process of the Notice of Non-Opposition to Motion for
Summary Judgment pursuant to C.R.C.P. 12(b)(4). Finally, he concludes, without any evidence,

that there are triable issues of fact regarding the propriety of the non-judicial foreclosure. Each of

these arguments is without merit and should be rejected by the Court.

1906140051 2409 4-1014 5
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 71 of 75

1. The Court Has Subject Matter Jurisdiction Over the FED Action Pursuant
to C.R.S. § 13-40-109.

It is ironic that Tatten now contends this Court lacks subject matter jurisdiction over this
FED Action since he is the one who removed the FED Action from the Denver County Court.
Nonetheless, Tatten’s subject matter jurisdiction argument can be dealt with in summary fashion.
C.R.S. § 13-40-109 provides that district and county courts have jurisdiction over all FED actions.
The statute states the following:

The district courts in their respective districts and county courts in their
respective counties have jurisdiction of all cases of forcible entry, forcible
detainer, or unlawful detainer arising under this article, and the person
entitled to the possession of any premises may recover possession thereof by
action brought in any of said courts in the manner provided in this article. On
and after January 1, 1991, in all actions brought before county courts under section
13-40-104 (1)(f) to (1)(i), where the allegations of the complaint are put in issue by
a verified answer and in actions in which the verified answer alleges a monthly
rental value of the property in excess of fifteen thousand dollars!. the county court,
upon the filing of said answer, shall suspend all procecdings therein and certify said
cause and transmit the papers therein to the district court of the same county. Causes
so certified by the county court shall be proceeded within the courts to which they
have been so certified in all respects as if originally begun in the court to which
they have been certified. On and after January 1, 1991, the jurisdiction of the county
court to enter judgment for rent, or damages, or both and to render judgment on a
counterclaim in forcible entry and detaincr shall be limited to a total of fifteen
thousand dollars in favor of either party, exclusive of costs and attorney fecs.
[Emphasis added]

Plaintiff filed the FED Action in the Denver County Court. Once Tatten asserted
counterclaims against Plaintiff, the FED Action was removed to this Court. Pursuant to C.R.S. §

13-40-109, this Court has subject matter jurisdiction over the claims and now dismissed

counterclaims.

 

' On January 1, 2019, the amounts were increased to twenty-five thousand.

1906140051 2409 4-10146
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 72 of 75

2. The Foreclosure Sale is Final and Cannot be Set Aside.

Under Colorado law, the title to the property vests in the holder of the certificate of
purchase upon expiration of the redemption period. C.R.S. § 38-38-501(1). Section 501 further
requires the public trustee to execute and record a confirmation deed prior to the tenth business
day after title vests. Jd. The title is free and clear of all liens and encumbrances junior to the lien
foreclosure. Id. In addition, the foreclosure is final, thereby extinguishing all of the owner’s right,
title and interest in the property. Mount Carbon Metr. Dist, v. Lake George Co., 847 P.2d 254,
256-257 (Colo. App. 1993), citing Baber v. Baber, 28 Colo. App. 530, 474 P.2d 630 (1970).

The foreclosure sale was completed more than three years ago, was approved by the Court
and is now final. Tatten did not include a Counterclaim to set aside the sale. Even if such a claim
were proper, a foreclosure sale may only be set aside for fraud, deceit, collusion or if the party was
misled by the public trustee. Mount Carbon at 257. Asa claim for fraud and deceit had to be filed
within two years under the statute of limitation, the sale cannot be set aside and is now final.

Finally, Tatten did not prevail on his attacks of the foreclosure process. Tatten challenged
the foreclosure sale in connection with a Complaint he filed against Plaintiff in the United States
District Court, District of Colorado (the “Federal Court”), Case No. 16-cv-01603 (the “Federal
Court Action”). The Federal Court dismissed the claims, with prejudice, and the Tenth Circuit
Court of Appeals affirmed the dismissal of the claims. Attached hereto as Exhibit 7 is a true and
correct copy of the Order Affirming the Dismissal of the Claims. Tatten sought review of the
decision from the United States Supreme Court but his petition for a writ of certiorari was denied.

3. Tatten Has Failed to Raise any Triable Issues of Fact.
Plaintiff set forth eight undisputed facts in its motion for summary judgment showing why

it is entitled to a judgment for possession of the property. Pursuant to C.R.C.P. 56(e), Tatten

1906140051 2409 4-1014 7
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 73 of 75

cannot simply deny the facts. Instead, as the nonmoving party, Rule 56(e) requires Tatten to
demonstrate the existence of competent evidence to controvert the evidence set forth in Plaintiff's
motion. See C.R.C.P. 56(e) and Siepiersk v. Catholic Health Initiative Mountain Region, 37 P.3d 537
(Colo. App. 2001). Not only did Tatten fail to introduce any evidence to support his Opposition, he
also did not and cannot controvert any of the undisputed facts set forth in the motion. Thus, summary
judgment is warranted, as a matter of law.
The undisputed facts are summarized below:
1. Tatten executed a Deed of Trust.
2. The Denver County Public Trustee’s Office conducted a non-judicial foreclosure sale
on June 9. 2016, and issued a certificate of purchase in connection therewith.
3. The Public Trustee issued a Public Trustee’s Confirmation Deed (the “Deed’”) to
Plaintiff on July 5, 2016
4. The sale was approved by the District Court on June 14, 2016.
5. A Demand for Possession was served on Defendant James Tatten and All Occupants
claiming an interest under the Defendants on June 8, 2018, by posting and mailing
6. The Summons and Complaint were served on Defendant James Tatten and All
Occupants claiming an interest under the Defendants on June 22, 2018, by posting and
mailing
7. Defendant James Tatten is not engaged in military service of the United States.
8. Defendant James Tatten has not delivered possession of the Property to Plaintiff.
Tatten has not countered any of the undisputed facts nor did he support his opposition with
admissible evidence. Instead, he makes a number of unsupported statements without any legal

authority or evidentiary basis. Again, to the extent Tatten is challenging the foreclosure sale, his

1906140051 2409 4-10148
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 74 of 75

claims have already been dismissed and cannot be raised in an effort to defeat Plaintiffs
entitlement to summary judgment.
CONCLUSION
Based on the foregoing, Plaintiff LSF9 Master Participation Trust respectfully requests the

Court grant its motion for summary judgment because there are no triable issues of material fact.

DATED this 14th day of June 2019.

McCARTHY & HOLTHUS, LLP

By:/s/ Holly R. Shilliday

Holly R. Shilliday, Attorney Reg. No. 24423
7700 E. Arapahoe Road, Suite 230
Centennial, CO 80112

Telephone: (877) 369-6122

E-mail: hshilliday(@mecarthyholthus.com
Attorney for LSF9 Master Participation Trust

1906140051 2409 4-10149
Case 1:19-cv-01824-MSK Document 1-1 Filed 06/24/19 USDC Colorado Page 75 of 75

CERTIFICATE OF SERVICE

I hereby certify that on this 14th day of June 2019, a true and correct copy of the foregoing
documents were served, via the Court’s Electronic Filing System, to those persons listed below:

James P. Tatten, Esq.

8681 East 29" Avenue
Denver, CO 80238

/s/ Susan LeMoine
Susan LeMoine

1906140051 2409 4-1014 10
